EXHIBIT 10.1


SENIOR SUBORDINATED CREDIT AGREEMENT
 
Dated as of
 
December 29, 2011
 
among
 
SYMMETRY MEDICAL INC.,
as Borrower


and


The Lenders Party Hereto




 

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I Definitions
 
1
     
SECTION 1.01. Defined Terms
 
1
SECTION 1.02. [Reserved].
 
17
SECTION 1.03. Terms Generally; Knowledge Qualifiers
 
18
SECTION 1.04. Accounting Terms; GAAP
 
18
SECTION 1.05. Status of Obligations
 
19
     
ARTICLE II The Credits
 
19
     
SECTION 2.01. Commitments
 
19
SECTION 2.02. Loans
 
19
SECTION 2.03. [Reserved].
 
19
SECTION 2.04. [Reserved].
 
19
SECTION 2.05. [Reserved].
 
19
SECTION 2.06. [Reserved].
 
19
SECTION 2.07. [Reserved]
 
19
SECTION 2.08. [Reserved]
 
19
SECTION 2.09. [Reserved]
 
19
SECTION 2.10. Repayment of Loans; Evidence of Debt
 
19
SECTION 2.11. Prepayment of Loans
 
20
SECTION 2.12. Fees
 
22
SECTION 2.13. Interest
 
23
SECTION 2.14. [Reserved].
 
23
SECTION 2.15. Increased Costs
 
23
SECTION 2.16. [Reserved]
 
24
SECTION 2.17. Taxes
 
24
SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs
 
27
SECTION 2.19. [Reserved]
 
28
SECTION 2.20. [Reserved].
 
28
SECTION 2.21. [Reserved]
 
28
SECTION 2.22. [Reserved]
 
28
SECTION 2.23. [Reserved]
 
28
     
ARTICLE III Representations and Warranties
 
28
     
SECTION 3.01. Organization; Powers; Subsidiaries
 
28
SECTION 3.02. Authorization; Enforceability
 
28
SECTION 3.03. Governmental Approvals; No Conflicts
 
28
SECTION 3.04. Financial Condition; No Material Adverse Change
 
29
SECTION 3.05. Properties
 
29
SECTION 3.06. Litigation, Environmental and Labor Matters
 
29
SECTION 3.07. Compliance with Laws and Agreements
 
30
SECTION 3.08. Investment Company Status
 
30
SECTION 3.09. Taxes
 
30
SECTION 3.10. ERISA
 
30
SECTION 3.11. Disclosure
 
30
SECTION 3.12. Federal Reserve Regulations
 
31


 
 

--------------------------------------------------------------------------------

 


SECTION 3.13. Liens
 
31
SECTION 3.14. No Default
 
31
SECTION 3.15. No Burdensome Restrictions
 
31
SECTION 3.16. Solvency
 
31
SECTION 3.17. Insurance
 
31
SECTION 3.18. [Reserved]
 
31
     
ARTICLE IV Conditions
 
31
     
SECTION 4.01. Effective Date
 
31
SECTION 4.02. [Reserved]
 
33
     
ARTICLE V Affirmative Covenants
 
33
     
SECTION 5.01. Financial Statements and Other Information
 
33
SECTION 5.02. Notices of Material Events
 
35
SECTION 5.03. Existence; Conduct of Business
 
35
SECTION 5.04. Payment of Obligations
 
36
SECTION 5.05. Maintenance of Properties; Insurance
 
36
SECTION 5.06. Books and Records; Inspection Rights
 
36
SECTION 5.07. Compliance with Laws and Material Contractual Obligations
 
36
SECTION 5.08. Use of Proceeds
 
36
SECTION 5.09. Subsidiary Guarantors; Further Assurances.
 
37
SECTION 5.10. Post-Closing Deliveries
 
37
     
ARTICLE VI Negative Covenants
 
37
     
SECTION 6.01. Indebtedness
 
37
SECTION 6.02. Liens
 
39
SECTION 6.03. Fundamental Changes and Asset Sales
 
41
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
 
42
SECTION 6.05. Swap Agreements
 
43
SECTION 6.06. Transactions with Affiliates
 
43
SECTION 6.07. Restricted Payments
 
44
SECTION 6.08. Restrictive Agreements
 
44
SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents.
 
44
SECTION 6.10. Financial Covenants.
 
45
SECTION 6.01. Anti-Layering.
 
46
     
ARTICLE VII Events of Default
 
46
     
ARTICLE VIII [Reserved].
 
49
     
ARTICLE IX Miscellaneous
 
49
     
SECTION 9.01. Notices
 
49
SECTION 9.02. Waivers; Amendments
 
49
SECTION 9.03. Expenses; Indemnity; Damage Waiver
 
51
SECTION 9.04. Successors and Assigns
 
52
SECTION 9.05. Survival
 
55


 
 

--------------------------------------------------------------------------------

 


SECTION 9.06. Counterparts; Integration; Effectiveness
 
55
SECTION 9.07. Severability
 
55
SECTION 9.08. Right of Setoff
 
55
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
 
56
SECTION 9.10. WAIVER OF JURY TRIAL
 
56
SECTION 9.11. Headings
 
57
SECTION 9.12. Confidentiality
 
57
SECTION 9.13. USA PATRIOT Act
 
57
SECTION 9.14. [Reserved]
 
57
SECTION 9.15. Releases of Subsidiary Guarantors
 
57
SECTION 9.16. Interest Rate Limitation
 
58
SECTION 9.17. Several Obligations; Nonreliance; Violation of Law
 
58
SECTION 9.18. Disclosure
 
58
SECTION 9.19. Subordination of Intercompany Indebtedness
 
58



SCHEDULES:
Schedule 1.01 – Permitted Encumbrances
Schedule 2.01 – Commitments
Schedule 2.06 – Intentionally Omitted
Schedule 3.01 – Subsidiaries
Schedule 3.17 – Insurance
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.03 – Fiscal Quarters/Fiscal Years
Schedule 6.04(c) – Non-Loan Party Investments, Loans, Advances and Guarantees
Schedule 6.05– Swap Agreement


EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Opinion of Loan Parties’ Counsel
Exhibit C – Intentionally Omitted
Exhibit D – Intentionally Omitted
Exhibit E – List of Closing Documents
Exhibit F-1 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)
Exhibit F-2 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)
Exhibit F-3 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)
Exhibit F-4 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)
Exhibit G – Form of Compliance Certificate
Exhibit H – Intentionally Omitted
Exhibit I – Subsidiary Guaranty
Exhibit J – SEC Waiver Letter


 
 

--------------------------------------------------------------------------------

 

SENIOR SUBORDINATED CREDIT AGREEMENT (including all exhibits and schedules
hereto, as the same may be amended, modified and/or restated from time to time,
this “Agreement”) dated as of December 29, 2011 by and among SYMMETRY MEDICAL,
INC., a Delaware corporation, and the LENDERS from time to time party hereto.
 
Witnesseth:
 
WHEREAS, SYMMETRY MEDICAL, INC. has requested, and the LENDERS have agreed to
make available to SYMMETRY MEDICAL, INC., a senior subordinated loan, subject to
the terms and conditions set forth in this Agreement, to fund a portion of the
acquisition by its wholly owned subsidiary, Specialty Surgical Instrumentation,
Inc., a Tennessee corporation, of certain assets of Codman & Shurtleff, Inc., a
New Jersey corporation;
 
WHEREAS, immediately following the closing of the transactions contemplated
hereby, Specialty Surgical Instrumentation, Inc. will purchase, acquire and
accept certain assets of Codman & Shurtleff, Inc.;
 
WHEREAS, subject to the terms hereof, each existing and future direct and
indirect Domestic Subsidiary of SYMMETRY MEDICAL, INC. is willing to guarantee
such senior subordinated loan;
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“Acquired Business” means certain assets of Codman & Shurtleff, Inc.
representing the business of Codman Surgical Instruments.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders.  As of the Effective Date, the Aggregate Commitment is $65,000,000.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment.
 
“Applicable Rate” has the meaning set forth in Section 2.13.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.

 
 

--------------------------------------------------------------------------------

 

“Asset Sale” means any Disposition of property or assets or series of related
Dispositions of property or assets (excluding any such Disposition permitted by
clause (a)(i),(a) (ii), (a)(iii), (a)(iv)(A), (a)(iv)(B), (a)(iv)(C), (a)(v) and
(a)(vi) of Section 6.03 and, for avoidance of doubt, any Equity Issuance),
provided, however, that “Asset Sale” shall not include (i) sales of assets to
the extent the aggregate consideration received is less than (A) $2,500,000 in
the aggregate in any fiscal year and (B) $5,000,000 in the aggregate during the
term of this Agreement, and (ii) sales of assets by any Foreign Subsidiary to
the extent the aggregate consideration received is less than $1,000,000 in the
aggregate in any fiscal year.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04) substantially in the form attached hereto as Exhibit
A.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Symmetry Medical Inc., a Delaware corporation.
 
“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) members of the board as of the Effective Date,
(ii) nominated by the board of directors of the Borrower, nor (iii) appointed by
directors so nominated; (c) the acquisition of direct or indirect Control of the
Borrower by any Person or group; or (d) the occurrence of a change in control,
or other similar provision, as defined in any agreement or instrument evidencing
any Material Indebtedness (triggering a default or mandatory prepayment, which
default or mandatory prepayment has not been waived in writing).

 
2

--------------------------------------------------------------------------------

 

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided however, that notwithstanding anything herein to the contrary,  the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.
 
“Code” means the Internal Revenue Code of 1986.
 
“Codman Acquisition” means the purchase of the Acquired Business by Specialty
Surgical Instrumentation Inc., a Tennessee corporation and Subsidiary of the
Borrower (the “Purchaser”) pursuant to the Codman Acquisition Documents.
 
“Codman Acquisition Documents” means (a) that certain Asset Purchase Agreement
dated as of December 11, 2011 by and among the Purchaser, as the purchaser, and
Codman & Shurtleff, Inc., as the seller, and (b) any other material agreement,
document or instrument executed in connection with the foregoing, in each case
as in effect on December 11, 2011.
 
“Commitment” means, with respect to any Lender, such Lender’s Pro Rata Loan
Share of the Loan Commitment.
 
“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

 
3

--------------------------------------------------------------------------------

 

“Consolidated EBITDA” Consolidated Net Income plus, to the extent deducted from
revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation, (iv)
amortization, (v) extraordinary, non-recurring or non-cash expenses or losses
incurred other than in the ordinary course of business, (vi) non-cash expenses
related to stock based compensation, (vii) restructuring charges in an aggregate
amount not to exceed $5,000,000 during the term of this Agreement, (viii)
non-cash purchase accounting adjustments for the Codman Acquisition to account
for any step up in value of assets purchased in the Codman Acquisition and any
immediate write off of valued intangible assets acquired by the Purchaser in the
Codman Acquisition that will not be used in an aggregate amount not to exceed
$10,000,000; provided, that such add-back shall only be permitted during fiscal
year 2012, (ix) non-cash losses due to marked-to-market changes for Swap
Obligations and (x) amortized costs, fees, and expenses payable by the Borrower
or a Subsidiary thereof to non-Affiliates in connection with the issuance or
incurrence of Indebtedness by the Borrower or such Subsidiary (such as, but not
limited to, legal fees and expenses and closing costs), minus, to the extent
included in Consolidated Net Income, (1) interest income, (2) income tax credits
and refunds (to the extent not netted from tax expense), (3) any cash payments
made during such period in respect of items described in clauses (v) or (vi)
above subsequent to the fiscal quarter in which the relevant non-cash expenses
or losses were incurred, (4) extraordinary, non-cash or non-recurring income or
gains realized other than in the ordinary course of business, all calculated for
the Borrower and its Subsidiaries in accordance with GAAP on a consolidated
basis, and (5) non-cash gains due to marked-to-market changes for Swap
Obligations. For the purposes of calculating Consolidated EBITDA for any period
of four consecutive fiscal quarters (each, a “Reference Period”), (i) if at any
time during such Reference Period the Borrower or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Borrower or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving effect thereto on a Pro Forma Basis as if such Material
Acquisition occurred on the first day of such Reference Period.  “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes (i) assets comprising all or substantially all
or any significant portion of a business or operating unit of a business, or
(ii) all or substantially all of the common stock or other Equity Interests of a
Person, and (b) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $5,000,000; and “Material Disposition” means any sale,
transfer or disposition of property or series of related sales, transfers, or
dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $2,500,000.
 
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP). In the event that the Borrower or any
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a Pro Forma Basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.
 
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower.
 
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 
4

--------------------------------------------------------------------------------

 

“Consolidated Total Funded Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Borrower and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Borrower or any
of its Subsidiaries.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Party” means any Lender.
 
“Debt Issuance” means the issuance of any Indebtedness by any Loan Party or any
of its Subsidiaries (excluding any Equity Issuance or any Indebtedness of any
Loan Party and its Subsidiaries permitted to be incurred pursuant to Sections
6.01 (a)-(k) hereof).
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Disposition” means the sale, transfer, lease or other disposition by a Person
of any of its assets (in one transaction or in a series of related
transactions).
 
“Dollar Amount” of any currency at any date shall mean the amount of such
currency if such currency is Dollars.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 
5

--------------------------------------------------------------------------------

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
 
“Equity Issuance” means any issuance by any Loan Party or any Subsidiary to any
Person which is not a Loan Party or a Subsidiary of (a) shares or interests of
its Equity Interests, (b) its Equity Interests pursuant to the exercise of
options or warrants or similar rights, (c) any shares or interests of its Equity
Interests pursuant to the conversion of any debt securities to equity or (d)
warrants or options or similar rights that are exercisable or convertible into
shares or interests of its Equity Interests.  The term “Equity Issuance” shall
not include (i) any Equity Interests issued as consideration for a Permitted
Acquisition for which there are no Net Cash Proceeds, (ii) any Equity Interests
issued for cash consideration, substantially all of which cash is used as
consideration for a Permitted Acquisition, (iii) any Disposition, (iv) any Debt
Issuance or (v) any Equity Interests issued to current or former directors,
management and employees of any Loan Party or any of its Subsidiaries pursuant
to compensation or incentive programs for which there are no Net Cash Proceeds.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 
6

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:
 
(a)           Other Connection Taxes, including federal, state or local taxes on
the net income of such Recipient;
 
(b)           Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f); and
 
(c)           U.S. Federal withholding Taxes resulting from any law in effect
(including FATCA) on the date on which (i) such Recipient acquires its
applicable ownership interest in the Loan or Commitment (other than a Recipient
acquiring its applicable ownership interest pursuant to Section 2.19(b)) or (ii)
such Recipient changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Recipient’s assignor immediately before such Recipient became a
Recipient with respect to its applicable ownership interest in the Loan or
Commitment or to such Recipient immediately before it changed its lending
office).
 
“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
 
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA to (b) Fixed Charges, all calculated for the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP.
 
“Fixed Charges” means, with reference to any period, without duplication,
Consolidated Interest Expense paid in cash during such period plus expenses for
taxes paid in cash during such period plus Consolidated Capital Expenditures
made during such period plus scheduled principal payments on Indebtedness made
during such period, other than scheduled principal payments made during fiscal
year 2010, all calculated for the Borrower and its Subsidiaries on a
consolidated basis. Notwithstanding the foregoing, for purposes of calculating
Fixed Charges for the four fiscal quarter periods ending March 31, 2012, June
30, 2012 and September 29, 2012, the components of Fixed Charges attributable to
(1) Consolidated Interest Expense and (2) scheduled principal payments on
Indebtedness ((1) and (2) collectively, the “Annualized Fixed Charges”) shall be
annualized during such fiscal quarters such that (I) for the calculation of
Fixed Charges for the four fiscal quarter period ending March 31, 2012,
Annualized Fixed Charges for the fiscal quarter then ending will be multiplied
by four (4), (II) for the calculation of Fixed Charges for the four fiscal
quarter period ending June 30, 2012, Annualized Fixed Charges for the two fiscal
quarter period then ending will be multiplied by two (2) and (III) for the
calculation of Fixed Charges for the four fiscal quarter period ending September
29, 2012, Annualized Fixed Charges for the three fiscal quarter period then
ending will be multiplied by one and one third (1 1/3).

 
7

--------------------------------------------------------------------------------

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

 
8

--------------------------------------------------------------------------------

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) all obligations of such Person
under Sale and Leaseback Transactions and (l) any other Off-Balance Sheet
Liabilities.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.
 
“Interest Payment Date” means the last day of each calendar quarter and at the
Maturity Date.
 
 “International Transaction” means the formation by the Borrower of a directly
owned wholly-owned Subsidiary organized under the laws of Ireland, the United
Kingdom or the Netherlands, and the contribution thereto of all of the Equity
Interests of all or substantially all of the Borrower’s Foreign Subsidiaries.
 
“IRS” means the United States Internal Revenue Service.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
 
“Leverage Ratio” has the meaning assigned to such term in Section 6.10(a).
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(c) of this Agreement, the Subsidiary Guaranty, and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, any Lenders and including all other
powers of attorney, consents, assignments, contracts, notices, and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to any Lender
in connection with this Agreement or the transactions contemplated hereby.  Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 
9

--------------------------------------------------------------------------------

 

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Local Time” means New York City time.
 
“Make-Whole Premium” means, with respect to any Loan on any date of prepayment
that is made or effected on or prior to December 29, 2013, the excess of (a) the
present value at such prepayment date of (i) the prepayment premium payable with
respect to a prepayment of the Loans on December 29, 2013 (assuming the Borrower
elects to pay interest in kind through such date pursuant to the terms of this
Agreement) plus (ii) all required cash interest payments due on the Loans
through December 29, 2013 (assuming the Borrower elects to pay interest in kind
through such date pursuant to the terms of this Agreement), computed using a
discount rate equal to the Treasury Rate as of such prepayment date plus 50
basis points; over (b) the principal amount of the Loans, if greater.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or prospects of the
Borrower and the Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any and all other Loan Documents or the
rights or remedies of the Lenders thereunder.
 
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$5,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
 
“Maturity Date” means December 29, 2017.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Cash Proceeds” means in connection with any Debt Issuance, Equity Issuance,
Asset Sale or any Recovery Event, the proceeds thereof in the form of cash and
Permitted Investments (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received) of such
Debt Issuance, Equity Issuance, Asset Sale or Recovery Event, net of reasonable
and customary attorneys' fees, accountants' fees, brokerage fees, investment
banking fees.


 
10

--------------------------------------------------------------------------------

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Borrower and its Subsidiaries to any
of the Lenders or any indemnified party, individually or collectively, existing
on the Effective Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising or incurred under this Agreement or
any of the other Loan Documents or in respect of any of the Loans made or
reimbursement or other obligations incurred.
 
“Off-Balance Sheet Liability” means (a) any repurchase obligation or liability
of such Person with respect to accounts or notes receivable sold by such Person,
(b) any debt, liability, or obligation under any so-called “synthetic lease”
transaction entered into by such Person, or (c) any debt, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person (other than operating leases).
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, any Loan
Document).
 
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment or
participation.
 
“Paid in Full” has the meaning set forth for such terms in the Mezzanine
Subordination Agreement.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning set forth in Section 9.04.
 
“Participant Register” has the meaning set forth in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 
11

--------------------------------------------------------------------------------

 

“Permitted Acquisition” means (a) the Codman Acquisition and (b) any acquisition
(whether by purchase, merger, consolidation or otherwise (but excluding in any
event a Hostile Acquisition)) or series of related acquisitions by the Borrower
or any Subsidiary of (i) all or substantially all the assets of or (ii) all or
substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto, (A) no Default has occurred and is continuing or would arise after
giving effect thereto, (B) such Person or division or line of business is
engaged in the same or a similar, complementary or related line of business as
the Borrower and the Subsidiaries or business reasonably related thereto
(provided, that for the avoidance of doubt, and without limiting the foregoing,
the following shall be considered similar, complementary or related lines of
business: orthopedic, trauma, opthamology, medical device, medical instrument,
spine or similar lines of business), (C) all actions required to be taken with
respect to such acquired or newly formed Subsidiary under Section 5.09 shall
have been taken, (D) the Borrower and the Subsidiaries are in compliance, on a
Pro Forma Basis after giving effect to such acquisition (but without giving
effect to any synergies or cost savings), with the covenants contained in
Section 6.10, and with the Permitted Acquisition Leverage Ratio Limit, in each
case recomputed as of the last day of the most recently ended fiscal quarter of
the Borrower for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and, if the aggregate consideration paid in
respect of such acquisition exceeds $33,000,000, the Borrower shall have
delivered to the Lenders a certificate of a Financial Officer of the Borrower to
such effect, together with all relevant financial information, statements and
projections requested by any Lender, and (E) in the case of an acquisition or
merger involving the Borrower or a Subsidiary, the Borrower or such Subsidiary
is the surviving entity of such merger and/or consolidation.
 
“Permitted Acquisition Leverage Ratio Limit” means, for the applicable period of
determination, that the Leverage Ratio is not in excess of 3.30 to 1.00.
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days or are being contested in compliance with Section 5.04;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 
12

--------------------------------------------------------------------------------

 

(e)           judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;
 
(f)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; and
 
(g)           Liens set forth in Schedule 1.01.
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;
 
(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
 
(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d)           fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in clause
(c) above; and
 
(e)           money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“PIK Interest” means interest that is added to the outstanding principal balance
of the Loans as of each interest payment date and shall thereafter be deemed
principal bearing interest from such date.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 
13

--------------------------------------------------------------------------------

 

“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
fiscal quarter period most recently ended on or prior to such date for which
financial statements have been delivered pursuant to Section 5.01.
 
“Pro Rata Loan Share” means, with respect to any Lender, the applicable
percentage (as adjusted from time to time in accordance with the terms hereof)
specified opposite such Lender’s name on Schedule 2.01 which corresponds to the
Loan Commitment, which percentage shall be with respect to the outstanding
principal balance of the Loan if the Loan Commitment has terminated.
 
“Recipient” means, as applicable, any Lender (and, in the case of a Lender that
is classified as a partnership for U.S. Federal tax purposes, a Person treated
as the beneficial owner thereof for U.S. Federal tax purposes).
 
“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim (other than business interruption) or any
condemnation proceeding relating to any asset of the Borrower or any of its
Subsidiaries.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, one or more Lenders having unused
Commitments or Loans representing more than 50% of the sum of the total unused
Commitments and at such time.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
 
“SEC” means the United States Securities and Exchange Commission.

 
14

--------------------------------------------------------------------------------

 

“Senior Credit Agreement” means that certain Credit Agreement dated as of
November 3, 2010, as amended December 11, 2011, among the Borrower, the lenders
from time to time thereto, JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Senior Agent”), Wells Fargo Bank, National Association, as Syndication
Agent and Fifth Third Bank, Bank of America, N.A. and PNC Bank, National
Association, as Co-Documentation Agents.
 
“Senior Debt Cap” means an amount equal to (i) the principal amount of the loans
and any unfunded loan commitments under the Senior Credit Agreement as in effect
on the date hereof, plus (ii) the aggregate amount of all Incremental Term Loans
and Revolver Increases consummated after the date hereof pursuant to Section
2.20 of the Senior Credit Agreement as in effect on the date hereof, plus (iii)
15% of the aggregate principal amount of any loans and unfunded loan commitments
described in the preceding clauses (i) and (ii), minus (iv) the amount of any
prepayments, repayments and commitment reductions under the Senior Credit
Agreement or any other Senior Debt Document, with respect to any revolving
Senior Indebtedness, to the extent that such revolving Senior Indebtedness may
not be reborrowed (specifically excluding, however, any such payments and
commitment reductions occurring in connection with any refinancing of Senior
Indebtedness permitted by the Subordination Agreement), minus (v) the amount of
any purchase or other acquisition of Senior Indebtedness pursuant to a Senior
Debt Purchase, plus (vi) interest, fees and expenses that are
capitalized.  Obligations, liabilities and Indebtedness owed under a Senior Debt
Document to an Affiliate of a Loan Party shall not be considered Senior
Indebtedness, and the acquisition of any such obligations, liabilities or
Indebtedness shall be deemed to be a permanent repayment thereof for purposes of
clause (iv) above.
 
“Senior Debt Documents” means the Senior Credit Agreement and all other
agreements, instruments, documents and certificates executed and delivered to,
or in favor or for the benefit of, any holder of Senior Indebtedness, including
documents executed in connection with the granting, perfection or enforcement of
a Lien securing Senior Indebtedness.
 
“Senior Debt Purchase” means the purchase or other acquisition, on an arms
length basis, of Senior Indebtedness at or below par, by a Loan Party or any
Affiliate of a Loan Party; provided that immediately following such purchase
such Indebtedness is cancelled and forgiven for all purposes and no longer
outstanding.
 
“Senior Indebtedness” means the Indebtedness of any Loan Party that is senior as
to right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonable satisfactory to the
Required Lenders, including, without limitation, Indebtedness incurred under the
Senior Credit Agreement.
 
“SMA Sale and Liquidation” means the sale, transfer or assignment of the real
estate and other assets owned by SMA Real Estate LLC and the liquidation or
dissolution of SMA Real Estate LLC promptly thereafter.
 
“Solvent” means, in reference to the Borrower, (i) the fair value of the assets
of the Borrower, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Borrower will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

 
15

--------------------------------------------------------------------------------

 

“Subordinated Indebtedness” means any unsecured Indebtedness of the Borrower or
any Subsidiary (other than the Loans) the payment of which is subordinated to
payment of the obligations under the Loan Documents on terms reasonably
acceptable to the Required Lenders.
 
“Subordination Agreement” means that certain Mezzanine Subordination Agreement
dated as of the date hereof, by and among the Borrower, the Senior Agent and the
Lenders, as the same may be amended, modified, extended, restated, replaced, or
supplemented from time to time to the extent permitted hereunder.
 
“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any direct or indirect subsidiary of the Borrower.
 
“Subsidiary Guarantor” means each Domestic Subsidiary that is a party or is
required to be a party to the Subsidiary Guaranty.  The Subsidiary Guarantors on
the Effective Date are identified as such in Schedule 3.01 hereto.
 
“Subsidiary Guaranty” means that certain Guaranty attached hereto as Exhibit I,
dated as of the Effective Date (including any and all supplements thereto), made
by each Subsidiary Guarantor party thereto in favor of the Lenders, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 
16

--------------------------------------------------------------------------------

 

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
 
“Symmetry UK Facility” means Indebtedness in an aggregate principal amount not
in excess of the Dollar Amount of $5,000,000 owing by one or more of the
Borrower’s Subsidiaries organized under the laws of England and Wales to HSBC
Bank plc or any assignee thereof, successor thereto or any lender providing
replacement financing therefor.
 
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof.
 
“Treasury Rate” means, as of any prepayment date, the yield to maturity as of
such prepayment date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the prepayment date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the prepayment date to the second anniversary of
the Effective Date; provided, however, that if the period from the prepayment
date to the second anniversary of the Effective Date is less than one year, the
weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year will be used.
 
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
 
“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).
 
“Waiver Letter” means that certain letter from the SEC to the Borrower, dated
October 4, 2011, and attached hereto as Exhibit J.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means the Borrower.
 
SECTION 1.02.  [Reserved].

 
17

--------------------------------------------------------------------------------

 

SECTION 1.03.  Terms Generally; Knowledge Qualifiers.  The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  The word “law” shall be construed as referring to
all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply), and all judgments, orders and decrees, of
all Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  With respect to any term, condition or provision herein or in
any other Loan Document that is qualified by or subject to the Borrower’s or any
Subsidiary’s knowledge, “knowledge” for these purposes shall mean the knowledge
or information possessed by any Financial Officer or any other executive or
member of senior management for the Borrower or any Subsidiary thereof,
including, without limitation, those executives of members with day-to-day
responsibility for the management of the Borrower or any Subsidiary thereof.
 
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that no effect
shall be given hereunder to any change under GAAP that results in operating
leases being treated as capital leases; provided, further, that if the Borrower
notifies the Lenders that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Required Lenders request an amendment to any provision hereof for such purpose,
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof (including, without limitation, if such
change occurs prior to the date on which any financials are required to be
delivered hereunder), then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.  Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

 
18

--------------------------------------------------------------------------------

 

SECTION 1.05.  Status of Obligations.  In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Lenders to have and exercise any payment blockage or other
remedies available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.
 
 
ARTICLE II
 
The Credits
 
SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make a loan to the Borrower on the Effective Date
in an aggregate principal amount not to exceed such Lender’s Commitment.  The
Commitment of each Lender to make the Loans shall terminate concurrently with
the making of the Loans on the Effective Date.  Loans which are repaid or
prepaid by the Borrower, in whole or in part, may not be reborrowed.
 
SECTION 2.02.  Loans.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
SECTION 2.03.  [Reserved].
 
SECTION 2.04.  [Reserved].
 
SECTION 2.05.  [Reserved].
 
SECTION 2.06.  [Reserved].
 
SECTION 2.07.  [Reserved].
 
SECTION 2.08.  [Reserved].
 
SECTION 2.09.  [Reserved].
 
SECTION 2.10.  Repayment of Loans; Evidence of Debt.
 
(a)           The Borrower hereby unconditionally promises to pay to each Lender
the then unpaid principal amount of each Loan.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 
19

--------------------------------------------------------------------------------

 

(b)           The entries made in the accounts maintained pursuant to paragraph
(a) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.
 
(c)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender and its registered
assigns.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
 
(d)           The Loan shall be paid, for the account of the Lenders, according
to their Pro Rata Loan Share thereof, on the Maturity Date.  All payments of
principal or interest on the Loans, and all fees, shall be made by Borrower to
each Lender in accordance with its respective Pro Rata Loan Share at its
respective address for payments set forth on Schedule 2.02 (or as set forth in
any applicable Assignment Agreement) without setoff, recoupment or counterclaim
and in immediately available funds not later than [12:00] PM New York time on
the due date, and funds received after that hour shall be deemed to have been
received by the applicable Lender on the following Business Day.
 
SECTION 2.11.  Prepayment of Loans.
 
(a)           Subject to paragraph (b) below, the Borrower may from time to
time, on at least one Business Day’s written notice or telephonic notice
(followed immediately by written confirmation thereof) to the Lenders not later
than [12:00] PM New York time on such day, prepay the Loans in whole or in
part.  Such notice shall specify the Loans to be prepaid and the date and amount
of prepayment.
 
(b)           In the event that all or any portion of the Loans are repaid or
prepaid pursuant to Section 2.1 (other than in connection with a Change in
Control Offer which is governed by (c) below), such repayments will be made at
par plus accrued and unpaid interest, plus (i) if such repayment or prepayment
occurs on or prior to December 29, 2013, the payment of a Make-Whole Premium
calculated with respect to such amount repaid, (ii) if such repayment or
prepayment occurs after December 29, 2013, but on or prior to December 29, 2014,
a premium of 4.0% of the amount repaid and (iii) if such repayment or prepayment
occurs after December 29, 2014, but on or prior to December 29, 2015, a premium
of 2.0% of the amount repaid.  For purposes of clarity, for purposes of
calculating payments or prepayments due pursuant to this Section 2.1 (other than
subsection 2.1(c)), no amounts shall be added to par plus accrued and unpaid
interest for any repayment that occurs after December 29, 2015.
 
(c)           Upon the occurrence of a Change in Control, each Loan Party shall
have the right (but not the obligation) to require the Borrower to prepay all or
any part of such Loan Party’s Loans at a price in cash equal to 101% of the
principal amount thereof, plus accrued and unpaid cash interest, if any, to the
date of such repayment.  Prior to any Change in Control, the Borrower shall
provide a written notice to the Lenders containing the following information
(such notice, a “Change in Control Offer”);

 
20

--------------------------------------------------------------------------------

 

(i)           that a Change in Control will occur and that such Lender has the
right to require the Borrower to repay such Lender’s Loans at a price in cash
equal to 101% of the principal amount thereof, plus accrued and unpaid interest
to the date of purchase;
 
(ii)          the circumstances and relevant facts and financial information
regarding such Change in Control; and
 
(iii)         the repayment date (which shall be no earlier than 30 days nor
later than 60 days from the date such notice is mailed).
 
A Change in Control Offer may be made in advance of a Change in Control, and
conditioned upon such Change in Control.  Notwithstanding the foregoing
provisions, the Borrower shall not be required to make a Change in Control Offer
upon a Change in Control if, upon the direction of the Borrower, a third party
makes the Change in Control Offer in the manner, at the times and otherwise in
compliance with the requirements set forth above applicable to a Change in
Control Offer made by the Borrower and repays all Loans validly offered and not
withdrawn under such Change in Control Offer.
 
(d)           The Borrower shall have the right at any time and from time to
time to prepay the Loans in whole or in part, subject to prior notice in
accordance with the provisions of this Section 2.11.  The Borrower shall notify
the Lenders by telephone (confirmed by telecopy) of any prepayment hereunder not
later than 1:00 p.m., Local Time, one (1) Business Day before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Loan or portion thereof to be
prepaid.  Each partial prepayment of any Loan shall be in an amount not less
than $5,000,000.  Each prepayment of a Loan shall be applied ratably to the
Loans.  Prepayments shall be accompanied by (i) accrued interest and (ii) any
prepayment premium required by Section 2.11(b).
 
(e)           [Reserved].
 
(f)           [Reserved].
 
(g)           In the event and on each occasion that any Net Cash Proceeds are
received by or on behalf of the Borrower or any of its Subsidiaries in respect
of any Asset Sale, the Borrower shall either (a) apply such Net Cash Proceeds to
the repayment of Senior Indebtedness or (b) subject to any restriction set forth
in the Subordination Agreement, immediately after such Net Cash Proceeds are
received, prepay the Obligations as set forth in Section 2.11(k) below in an
aggregate amount equal to (i) with respect to Asset Sales by Foreign
Subsidiaries, 50% of such Net Cash Proceeds and (ii) with respect to all other
Asset Sales, 100% of such Net Cash Proceeds; provided that if the Borrower shall
deliver to the Lenders a certificate of a Financial Officer to the effect that
the Borrower or its relevant Subsidiaries intend to apply or have applied the
Net Cash Proceeds from such event (or a portion thereof specified in such
certificate), within 180 days after receipt of such Net Cash Proceeds, to
acquire (or replace or rebuild) real property, equipment or other tangible
capital assets to be used in the business of the Borrower and/or its
Subsidiaries (a “Reinvestment”), and certifying that no Default or Event of
Default has occurred and is continuing, then no prepayment of Senior Indetendess
or Loans shall be required pursuant to this paragraph in respect of the Net Cash
Proceeds specified in such certificate; provided that to the extent of any such
Net Cash Proceeds therefrom that have not been so applied by the end of such 180
day period, at which time a prepayment of either Senior Indebtnedess or Loans
shall be required in an amount equal to such Net Cash Proceeds that have not
been so applied.

 
21

--------------------------------------------------------------------------------

 

(h)           In the event and on each occasion that any Net Cash Proceeds are
received by or on behalf of the Borrower or any of its Subsidiaries in respect
of any Debt Issuance, the Borrower shall either (a) apply such Net Cash Proceeds
to the repayment of Senior Indebtedness or (b) subject to any restriction set
forth in the Subordination Agreement, immediately after such Net Cash Proceeds
are received, prepay the Obligations as set forth in Section 2.11(k) below, in
an aggregate amount equal to 100% of such Net Cash Proceeds.
 
(i)           In the event and on each occasion that any Net Cash Proceeds are
received by or on behalf of the Borrower or any of its Subsidiaries in respect
of any Equity Issuance, the Borrower shall, either (a) apply such Net Cash
Proceeds to the repayment of Senior Indebtedness or (b) subject to any
restriction set forth in the Subordination Agreement, immediately after such Net
Cash Proceeds are received, prepay the Obligations as set forth in Section
2.11(k) below in an aggregate amount equal to 50% of such Net Cash Proceeds.
 
(j)            [Reserved].
 
(k)           All such amounts pursuant to Sections 2.11(g), (h), and (i) shall
be applied to prepay the Loans on a pro rata basis based on the remaining
outstanding principal amounts thereon.
 
(l)           On  December 29, 2016, and on each interest payment date
thereafter (other than the Maturity Date) (each such date, an “AHYDO Payment
Date”), notwithstanding anything to the contrary in Section 2.13, the total cash
interest to be paid on such date with respect to the Loans shall at least equal
the AHYDO Amount.  The “AHYDO Amount” for any such AHYDO Payment Date will equal
the excess, if any, of (i) the aggregate amount includible in gross income with
respect to the Loans  (i.e., the amount of interest, including original issue
discount, accrued with respect to the Loans) from the date the Loans are made
through and including the end of the accrual period ending on such AHYDO Payment
Date (each such accrual period, an “Accrual Period”), determined as set forth in
Section 163(i)(2)(A) of the Code, over (ii) the sum of (A) the product of the
issue price of the Loans and the annual yield thereon to maturity determined as
set forth in Section 163(i)(2)(B)(ii) of the Code plus (B) the aggregate amount
of cash interest payments paid on the Loans before the close of such Accrual
Period (excluding the amount payable on such AHYDO Payment Date), determined as
set forth in Section 163(i)(2)(B)(i) of the Code.
 
SECTION 2.12.  Fees.  The Borrower agrees to pay to the Lenders a transaction
fee equal to 3.0% of the aggregate principal amount of the Loans made on the
Effective Date.  Such fee shall be payable on the Effective Date or as original
issue discount on the Loans, at the option of the Lender.

 
22

--------------------------------------------------------------------------------

 

SECTION 2.13.  Interest.
 
(a)           The Borrower agrees to pay interest on the unpaid principal amount
of the Loans for the period commencing on the date of such Loans until such Loan
is Paid in Full at a rate per annum equal to 14.0% (the “Applicable Rate”);
provided that (i) during the continuance of an Event of Default, the Applicable
Rate shall be increased by two percentage points per annum (and such rate shall
apply to all unpaid Obligations during that period) and (ii) any such increase
may thereafter be rescinded by Required Lenders, notwithstanding Section 10.1;
provided further that, from and after the Effective Date, the Borrower may elect
to pay 2.0% of the Applicable Rate in PIK Interest, as provided in (b)
below.  In no event shall interest payable by the Borrower to the Lenders
hereunder exceed the maximum rate permitted under applicable law, and if any
such provision of this Agreement is in contravention of any such law, such
provision shall be deemed modified to limit such interest to the maximum rate
permitted under such law.
 
(b)          The Borrower may, from and after the Effective Date, elect to pay
up to 2.0% of the Applicable Rate on the unpaid principal amount of the Loans in
PIK Interest; provided that the Borrower agrees to notify the Lenders within
five Business Days of each Interest Payment Date on which the Borrower will
elect not to pay a portion of the Applicable Rate in PIK Interest.  In the case
of PIK Interest, on each Interest Payment Date, the principal amount of the
Loans will increase in an amount equal to the PIK Interest accrued during the
applicable interest period.  The Loans will bear interest, on the principal
amount thereof as so increased, from and after the applicable Interest Payment
Date on which payment of PIK Interest is made.
 
(c)           Accrued interest on each Loan shall be payable in arrears on the
last day of each calendar quarter and at the Maturity Date.  After the Maturity
Date and at any time an Event of Default exists, accrued interest on all Loans
shall be payable in cash on demand at the rates specified in this Section.
 
(d)          All interest hereunder shall be computed on the basis of a year of
360 days and actual days elapsed.
 
SECTION 2.14.  [Reserved].
 
SECTION 2.15.  Increased Costs.
 
(a)           If any Change in Law shall subject any Recipient to any Taxes
(other than (A) Indemnified Taxes and (B) Other Connection Taxes on gross or net
income, profits or receipts (including value-added or similar Taxes)) on its
loans, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; and the result of any of the
foregoing shall be to increase the cost to such Lender or such other Recipient
of making or maintaining any Loan or of maintaining its obligation to make any
such Loan or to reduce the amount of any sum received or receivable by such
Lender or such other Recipient hereunder, whether of principal, interest or
otherwise, then the Borrower will pay to such Lender or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender or such other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

 
23

--------------------------------------------------------------------------------

 

(b)          If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
 
(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
SECTION 2.16.  [Reserved].
 
SECTION 2.17.  Taxes.
 
(a)           Withholding of Taxes; Gross-Up.  Each payment by any Loan Party
under any Loan Document shall be made without withholding for any Taxes, unless
such withholding is required by any law. If any Withholding Agent determines, in
its sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by such Loan Party shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.
 
(b)          Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
(c)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Lenders the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Required Lenders.

 
24

--------------------------------------------------------------------------------

 

(d)           Indemnification by the Borrower.  The Borrower shall indemnify
each Recipient for any Indemnified Taxes that are paid or payable by such
Recipient in connection with any Loan Document (including amounts payable under
this Section 2.17(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.17(d) shall be paid within ten (10) days after the Recipient
delivers to the Borrower a certificate stating the amount of any Indemnified
Taxes so payable by such Recipient. Such certificate shall be conclusive of the
amount so payable absent manifest error. In the case of any Lender making a
claim under this Section 2.17(d) on behalf of any of its beneficial owners, an
indemnity payment under this Section 2.17(d) shall be due only to the extent
that such Lender is able to establish that, with respect to the applicable
Indemnified Taxes, such beneficial owners supplied to the applicable Persons
such properly completed and executed documentation necessary to claim any
applicable exemption from, or reduction of, such Indemnified Taxes.
 
(e)           Status of Lenders.  Any Lender that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under any Loan Document shall deliver to the Borrower, at the time or
times prescribed by law or reasonably requested by the Borrower, such properly
completed and executed documentation prescribed by law or reasonably requested
by the Borrower as will permit such payments to be made without, or at a reduced
rate of, withholding. In addition, any Lender, if requested by the Borrower,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower as will enable the Borrower to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(e)(ii) and (iii) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(e). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within ten (10) days after such
expiration, obsolescence or inaccuracy) notify the Borrower in writing of such
expiration, obsolescence or inaccuracy and update theform or certification if it
is legally eligible to do so.
 
(i)           Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, any Lender with respect to the Borrower shall, if it is
legally eligible to do so, deliver to the Borrower (in such number of copies
reasonably requested by the Borrower) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:
 
(A)        in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;

 
25

--------------------------------------------------------------------------------

 

(B)         in the case of a Non-U.S. Lender claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
 
(C)         in the case of a Non-U.S. Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
 
(D)         in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN and (2) a certificate substantially in the form of Exhibit F (a
“U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (c) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code and (d) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected;
 
(E)          in the case of a Non-U.S. Lender that is not the beneficial owner
of payments made under this Agreement (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
 
(F)         any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower to determine the
amount of Tax (if any) required by law to be withheld.
 
(ii)          If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

 
26

--------------------------------------------------------------------------------

 

(f)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including additional amounts paid pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.17(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.17(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
 
SECTION 2.18.  Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.
 
(a)           The Borrower shall make all payments required to be made hereunder
to the Lenders on a pro rata basis; subject to any of the Borrower’s obligations
under Section 2.17(a).
 
(b)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 
27

--------------------------------------------------------------------------------

 

SECTION 2.19.  [Reserved](a).
 
SECTION 2.20.  [Reserved].
 
SECTION 2.21.  [Reserved].
 
SECTION 2.22.  [Reserved].
 
SECTION 2.23.  [Reserved].
 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01.  Organization; Powers; Subsidiaries.  Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.  Schedule 3.01 hereto (as supplemented from time to time) identifies
each Subsidiary, the jurisdiction of its incorporation or organization, as the
case may be, the percentage of issued and outstanding shares of each class of
its capital stock or other equity interests owned by the Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding.  All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or any Subsidiary free and clear of
all Liens, other than Liens created under the Loan Documents.  There are no
outstanding commitments or other obligations of the Borrower or any Subsidiary
to issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of the Borrower
or any Subsidiary.
 
SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity
holders.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries, other than Liens created under the Loan Documents.
 
 
28

--------------------------------------------------------------------------------

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.
 
(a)           The Borrower has heretofore furnished to the Lenders (i) unaudited
consolidated financial statements of the Borrower for each fiscal quarter ended
after January 1, 2011 and at least 45 days prior to the Effective Date, and
unaudited consolidated financial statements for the same period of the prior
fiscal year for the Borrower, (ii) audited Special Purpose Combined Statement of
Assets to be Sold as of October 2, 2011 and January 2, 2011, audited Special
Purpose Combined Statement of Revenues and Expenses for the nine months ended
October 2, 2011 and for the years ended January 2, 2011 and January 3, 2010,
(iii) as soon as available to management, monthly financial data generated by
the Borrower’s internal accounting systems for use by senior management for each
month ended after the latest fiscal quarter referred to in clause (i) above, and
(iv) all other financial statements for completed or pending acquisitions that
may be required under Regulation S-X of the Securities Act of 1933, as amended
(“Regulation S-X”) although only to the extent required to be filed pursuant to
the SEC’s Waiver Letter.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower or, to the Borrower’s knowledge, the Acquired Business, as
applicable, and its consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP.
 
(b)           Since January 1, 2011, there has been no material adverse change
in the business, assets, property, condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries, taken as a whole.
 
SECTION 3.05.  Properties.
 
(a)           Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
 
(b)          Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06.  Litigation, Environmental and Labor Matters.
 
(a)           Other than those matters disclosed in the Borrower’s SEC filings
that were publicly available to the Lenders prior to the Effective Date, there
are no actions, suits, proceedings or investigations by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

 
29

--------------------------------------------------------------------------------

 

(b)           Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
 
(c)           There are no strikes, lockouts or slowdowns against the Borrower
or any of its Subsidiaries pending or, to their knowledge, threatened.  The
hours worked by and payments made to employees of the Borrower and its
Subsidiaries have not been in violation in any material respect of the Fair
Labor Standards Act or any other applicable Federal, state, local or foreign law
relating to such matters.  All material payments due from the Borrower or any of
its Subsidiaries, or for which any claim may be made against the Borrower or any
of its Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as liabilities on the
books of the Borrower or such Subsidiary.  The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement under which the
Borrower or any of its Subsidiaries is bound.
 
SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 3.08.  Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.09.  Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.11.  Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower or
any Subsidiary to any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

 
30

--------------------------------------------------------------------------------

 

SECTION 3.12.  Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
 
SECTION 3.13.  Liens.  There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.
 
SECTION 3.14.  No Default.  No Default or Event of Default has occurred and is
continuing.
 
SECTION 3.15.  No Burdensome Restrictions.  The Borrower is not subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.08.
 
SECTION 3.16.  Solvency.
 
(a)           Immediately after the consummation of the Transactions to occur on
the Effective Date, the Borrower and its Subsidiaries, taken as a whole, are and
will be Solvent.
 
(b)          The Borrower does not intend to, nor will it permit any of its
Subsidiaries to, and the Borrower does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.
 
SECTION 3.17.  Insurance.  Schedule 3.17 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
on the Effective Date.  As of the Effective Date, all premiums in respect of
such insurance have been paid.  All such insurance is maintained with
financially sound and reputable insurance companies on all their real and
personal property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks, as are
adequate and customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
 
SECTION 3.18.  [Reserved].
 
ARTICLE IV
 
Conditions
 
SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
 
 
31

--------------------------------------------------------------------------------

 

(a)           The Lenders (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Required Lenders (which may
include telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and (ii)
duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Required Lenders
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Required Lenders and its counsel and as further
described in the list of closing documents attached as Exhibit E.
 
(b)           The Lenders shall have received a favorable written opinion
(addressed to the Lenders and dated the Effective Date) of Ice Miller LLP,
counsel for the Loan Parties, substantially in the form of Exhibit B, and
covering such other matters relating to the Loan Parties, the Loan Documents or
the Transactions as the Required Lenders shall reasonably request.  The Borrower
hereby requests such counsel to deliver such opinion.
 
(c)           The Lenders shall have received (i) unaudited consolidated
financial statements of the Borrower for each fiscal quarter ended after January
1, 2011 and at least 45 days prior to the Effective Date, and unaudited
consolidated financial statements for the same period of the prior fiscal year
for the Borrower, (ii) audited Special Purpose Combined Statement of Assets to
be Sold as of October 2, 2011 and January 2, 2011, audited Special Purpose
Combined Statement of Revenues and Expenses for the nine months ended October 2,
2011 and for the years ended January 2, 2011 and January 3, 2010, (iii) as soon
as available to management, monthly financial data generated by the Borrower’s
internal accounting systems for use by senior management for each month ended
after the latest fiscal quarter referred to in clause (i) above, and (iv) all
other financial statements for completed or pending acquisitions that may be
required under Regulation S-X of the Securities Act of 1933, as amended
(“Regulation S-X”) although only to the extent required to be filed pursuant to
the SEC’s Waiver Letter.
 
(d)           The Lenders shall have received (i) such documents and
certificates as the Required Lenders or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Required Lenders and its counsel and as
further described in the list of closing documents attached as Exhibit E and
(ii) to the extent requested by any of the Lenders, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act.
 
(e)           The Lenders shall have received a certificate, dated the Effective
Date and signed by the President, a Vice President or a Financial Officer of the
Borrower, confirming that the representations and warranties of the Borrower set
forth in this Agreement are true and correct in all material respects on and as
of the date of such Loan, except to the extent any such representation and
warranty is made as of a specific date in which case such representation and
warranty shall have been true and correct in all material respects as of such
date, and at the time of and immediately after giving effect to such Loan, no
Default or Event of Default shall have occurred and be continuing.

 
32

--------------------------------------------------------------------------------

 

(f)           The Lenders shall have received evidence reasonably satisfactory
to it that all governmental and third party approvals necessary or, in the
discretion of the Lenders, advisable in connection with the Transactions and the
continuing operations of the Borrower and its Subsidiaries have been obtained
and are in full force and effect.  All applicable appeal periods shall have
expired and there shall not exist any action, investigation, litigation or
proceeding pending or threatened in any court or before any arbitrator or
governmental authority that could reasonably be expected to have a material
adverse effect on the Borrower or the Transactions.
 
(g)          The Lenders shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.
 
(h)          After giving effect to the Transactions, (i) Borrower and its
subsidiaries (including the Acquired Business) shall have outstanding no
indebtedness other than (A) the Loans contemplated hereunder, (B) the Senior
Indebtedness, (C) Symmetry Medical Sheffield, Ltd – asset backed loan and line
of credit and US Letter of credit; and (D) the Symmetry Medical Malaysia, SDN
revolving credit facility supported by the standby letter of credit of Borrower
and (ii) the Borrower shall have outstanding no capital stock other than common
equity held by the management of the Borrower and otherwise as disclosed to the
SEC.
 
(i)           The Borrower shall be in compliance with Section 6.10 and no
default or Event of Default shall have occurred and be continuing, in each case
determined on a pro forma basis after giving effect to the Transactions.
 
(j)           The Codman Acquisition shall have been consummated on or before
January 1, 2012 and no provision of any Codman Acquisition Document shall have
been waived, amended, supplemented consented to or otherwise modified without
the prior written consent of the Required Lenders.
 
SECTION 4.02.   [Reserved].
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
 
SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to each Lender:

 
33

--------------------------------------------------------------------------------

 

(a)           within ninety (90) days after the end of each fiscal year of the
Borrower (or, if earlier, by the date that the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst and Young, LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
 
(b)          within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower (or, if earlier, by
the date that the Quarterly Report on Form 10-Q of the Borrower for such fiscal
quarter would be required to be filed under the rules and regulations of the
SEC, giving effect to any automatic extension available thereunder for the
filing of such form), its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
 
(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower,
substantially in the form of Exhibit G hereto, (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations demonstrating compliance with
Section 6.10 and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;
 
(d)          Intentionally Omitted;
 
(e)          as soon as available, but in any event not more than thirty (30)
days after the end of each fiscal year of the Borrower, a copy of the plan and
forecast (including a projected consolidated and consolidating balance sheet,
income statement and funds flow statement) of the Borrower for each quarter of
the upcoming fiscal year in form reasonably satisfactory to the Required
Lenders;

 
34

--------------------------------------------------------------------------------

 

(f)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;
 
(g)          promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as any Lender may reasonably request; and
 
(h)          so long as any Lender continues to hold any portion of the Loans
under any Loan Document, the Credit Parties agree to consult with
representatives of any Lender upon request regarding matters relating to the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as any Lender may
reasonably request.
 
Documents required to be delivered pursuant to clauses (a), (b), and, solely
with respect to those items (such as 8-Ks and proxy statements) that are
publicly available on the SEC’s Electronic Data Gathering and Retrieval System,
clause (f) of this Section 5.01 may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System.  Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide paper copies of the
compliance certificates required by clause (c) of this Section 5.01 to the
Lenders, which documents may be provided by facsimile or by e-mail in .pdf
format (to such e-mail address as the Lenders may provide to the Borrower).
 
SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to each
Lender prompt written notice of the following:
 
(a)           the occurrence of any Default;
 
(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
 
(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and
 
(d)          any other development that results in a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.
 
 
35

--------------------------------------------------------------------------------

 
SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations (other than those under the Senior
Credit Agreement), including Tax liabilities, that, if not paid, could result in
a Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
 
SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable carriers insurance in such amounts (with no greater risk retention)
and against such risks (including loss or damage by fire and loss in transit;
theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar
locations.  The Borrower will furnish to the Lenders, upon request of the
Required Lenders, information in reasonable detail as to the insurance so
maintained.
 
SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
any Lender (including employees thereof and consultants, lawyers, accountants
and appraisers hired thereby), upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
including environmental assessment reports and Phase I or Phase II studies, and
to discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, that prior to the occurrence of an Event of Default, the Borrower
shall only be required to reimburse the Lenders once per calendar year.  The
Borrower acknowledges that a Lender, after exercising its rights of inspection,
may prepare and distribute to other Lenders certain reports pertaining to the
Borrower and its Subsidiaries’ assets for internal use by such Lenders and such
other the Lenders.
 
SECTION 5.07.  Compliance with Laws and Material Contractual Obligations.  The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and (ii)
perform in all material respects its obligations under material agreements
(other than the Senior Credit Agreement) to which it is a party, in each case
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.08.  Use of Proceeds.  The proceeds of the Loans will be used only to
finance, in part, the purchase price payable pursuant to the Codman Acquisition
Documents.  No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.
 
 
36

--------------------------------------------------------------------------------

 
 
SECTION 5.09.  Subsidiary Guarantors; Further Assurances.
 
(a)          As promptly as possible but in any event within forty-five (45)
days (or such later date as may be agreed upon by the Required Lenders) after
any Person becomes a Domestic Subsidiary, the Borrower shall provide the Lenders
with written notice thereof setting forth information in reasonable detail
describing the material assets of such Person and shall cause each such Domestic
Subsidiary to deliver to the Lenders a joinder to the Subsidiary Guaranty (in
the form contemplated hereby) pursuant to which such Domestic Subsidiary agrees
to be bound by the terms and provisions thereof, such Subsidiary Guaranty to be
accompanied by appropriate corporate resolutions, other corporate documentation
and legal opinions in form and substance reasonably satisfactory to the Required
Lenders and their counsel.
 
(b)          Without limiting the foregoing, the Borrower will, and will cause
each Domestic Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Required Lenders such documents, agreements and instruments,
and will take or cause to be taken such further actions, which may be required
by law or which the Required Lenders may, from time to time, reasonably request
to carry out the terms and conditions of this Agreement and the other Loan
Documents, all at the expense of the Borrower.
 
SECTION 5.10.  Post-Closing Deliveries.  As promptly as possible but in any
event within seventy-five (75) days (or such later date as may be agreed upon by
the Required Lenders) after the Effective Date, the Borrower shall deliver (in
each case in form and substance acceptable to the Required Lenders) (i) an
unaudited pro forma consolidated balance sheet as of the date of the most recent
financial statements delivered pursuant to Section 4.01(c), (ii) an unaudited
pro forma consolidated statement of operations for the nine month period ended
October 1, 2011, (iii) an unaudited pro forma consolidated statement of
operations for the 12 month period ended January 1, 2011, in each case adjusted
to give effect to the consummation of the Transactions and the financings
contemplated hereby as if such transactions had occurred on such date or on the
first day of such period, as applicable, prepared in accordance with Regulation
S-X, or as otherwise allowed in the Waiver Letter, and consistent in all
material respects with information previously provided by the Borrower.
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lenders that:
 
SECTION 6.01.  Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
 
(a)          the Senior Indebtedness; provided, that Indebtedness incurred
pursuant to this clause (a) shall be incurred pursuant to documentation that
complies with the Subordination Agreement and the aggregate principal amount of
such Indebtedness does not exceed the Senior Debt Cap;
 
 
37

--------------------------------------------------------------------------------

 
 
(b)          Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof;
 
(c)          Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary; provided that Indebtedness
of any Subsidiary that is not a Loan Party to any Loan Party shall be subject to
the limitations set forth in Section 6.04(d);
 
(d)          Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by the Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04, and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary on the same
terms as the Indebtedness so Guaranteed is subordinated to the Obligations;
 
(e)          Indebtedness of the Borrower or any Subsidiary incurred to finance
the Codman Acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, Consolidated Capital Expenditures
and purchase money Indebtedness, and any Indebtedness assumed in connection with
the acquisition of any such assets or secured by a Lien on any such assets prior
to the acquisition thereof, and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within ninety (90)
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause shall not exceed $11,000,000 at any time outstanding;
 
(f)           Indebtedness of any Person that becomes a Domestic Subsidiary
after the date hereof, and extensions, renewals and replacements of any such
Indebtedness with Indebtedness of a similar type that does not increase the
outstanding principal amount thereof; provided that (i) such Indebtedness
existed at the time such Person became a Domestic Subsidiary, (ii) such
Indebtedness is not created in contemplation of or in connection with such
Person becoming a Domestic Subsidiary, and (iii) the aggregate outstanding
principal amount of Indebtedness permitted under this clause shall not exceed
$16,500,000 at any time;
 
(g)          Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
 
(h)          Indebtedness of the Borrower or any Subsidiary as an account party
in respect of performance bonds, bid bonds, appeal bonds, surety bonds and
similar obligations, in each case provided in the ordinary course of business;
 
 
38

--------------------------------------------------------------------------------

 
 
(i)           the Symmetry UK Facility;
 
(j)           the Obligations;
 
(k)          unsecured Indebtedness not covered by the preceding clauses of this
Section 6.01; provided, however, that (1) no such Indebtedness shall be incurred
if a Default or Event of Default is then outstanding or would result therefrom,
(2) the Borrower shall be in compliance, on a Pro Forma Basis, with the
financial covenants set forth in Section 6.10 immediately before and after such
Indebtedness is incurred, (3) no Liens shall secure any of such Indebtedness
other than those permitted under Section 6.02(f), (4) the aggregate amount of
such Indebtedness (determined at the time of incurrence) shall not exceed
$11,000,000 (the “Unsecured Debt Limitation”); provided, however, (A) to the
extent the Leverage Ratio is less than or equal to 3.30 to 1.00 at the time of
incurrence of any such Indebtedness (after giving pro forma effect to such
Indebtedness), the Unsecured Debt Limitation shall not apply and (B) at any time
the Unsecured Debt Limitation is in effect, the aggregate amount of Indebtedness
outstanding pursuant to this Section 6.01(k) combined with the aggregate amount
of Indebtedness outstanding pursuant to Section 6.01(l) below shall not exceed
$16,500,000 at any time; and (5) unless agreed by the Required Lenders, such
Indebtedness shall constitute Subordinated Indebtedness; and
 
(l)           Indebtedness of Foreign Subsidiaries not covered by the preceding
clauses of this Section 6.01 in an aggregate principal amount not to exceed
$11,000,000 at any time outstanding; provided, however, at any time the
Unsecured Debt Limitation is in effect, the aggregate amount of Indebtedness
outstanding pursuant to this Section 6.01(l) combined with the aggregate amount
of Indebtedness outstanding pursuant to Section 6.01(k) above shall not exceed
$16,500,000 at any time.
 
SECTION 6.02.  Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
 
(a)           Liens created pursuant to the Senior Secured Facilities securing
Senior Indebtedness incurred pursuant to Section 6.01(a);
 
(b)          Permitted Encumbrances;
 
(c)          any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
 
 
39

--------------------------------------------------------------------------------

 
 
(d)         any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary, (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof, and (iv) the aggregate principal amount of
Indebtedness secured by the Liens described in this clause (d) shall at no time
exceed $16,500,000;
 
(e)          Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital asset, (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary, and (v) the aggregate principal amount of
Indebtedness secured by the Liens described in this clause (e) shall at no time
exceed $11,000,000;
 
(f)          customary security deposits under operating leases entered into by
the Borrower or its Subsidiaries in the ordinary course of business;
 
(g)         customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code of banks or other
financial institutions where the Borrower or any of its Subsidiaries maintains
deposits in the ordinary course of business;
 
(h)         Liens arising from the filing, for notice purposes only, of UCC-1
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) in respect of true leases otherwise permitted hereunder;
 
(i)           Liens in favor or customs and revenue authorities arising as a
matter of law to secure customs duties in connection with the importation of
goods; provided, that if such Liens arise in connection with delinquent customs
duties, such Liens shall only be permitted hereunder to the extent the Borrower
or a Subsidiary thereof is contesting such duties (and the related Liens) in
good faith, and the Borrower or such Subsidiary maintains adequate reserves in
respect of such duties;
 
(j)           Liens with respect to cash deposits held in escrow solely in
connection with Permitted Acquisitions, and which deposits are used to pay a
portion of the consideration for such Permitted Acquisitions;
 
(k)          any lease, sublease, license or sublicense granted by the Borrower
or any Subsidiary thereof to non-Affiliate third parties in the ordinary course
of business that do not interfere in any material respect with the business of
the Borrower and its Subsidiaries taken as a whole;
 
 
40

--------------------------------------------------------------------------------

 
 
(l)           Liens upon the assets of the Borrower’s Subsidiaries that are
party to the Symmetry UK Facility to secure Indebtedness owing under the
Symmetry UK Facility; and
 
(m)         Liens on assets of the Borrower and its Subsidiaries not otherwise
permitted above so long as the aggregate principal amount of the Indebtedness
and other obligations subject to such Liens does not at any time exceed
$5,500,000; and
 
(n)          Liens on the assets of any Foreign Subsidiary to secure
Indebtedness of such Foreign Subsidiary permitted under Section 6.01(l) hereof.
 
SECTION 6.03.  Fundamental Changes and Asset Sales.
 
(a)          The Borrower will not, and will not permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of related transactions) any of its assets
(including pursuant to a Sale and Leaseback Transaction), or any of the Equity
Interests of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:
 
(i)           any Person may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation;
 
(ii)          any Subsidiary may merge into a Loan Party in a transaction in
which the surviving entity is such Loan Party (provided that any such merger
involving the Borrower must result in the Borrower as the surviving entity);
 
(iii)         any Subsidiary may sell, transfer, lease or otherwise dispose of
its assets to a Loan Party;
 
(iv)         the Borrower and its Subsidiaries may (A) sell inventory and raw or
scrap materials in the ordinary course of business, (B) effect sales, trade-ins
or dispositions of used equipment for value in the ordinary course of business
consistent with past practice, (C) enter into licenses of technology in the
ordinary course of business, and (D) make any other sales, transfers, leases or
dispositions that, together with all other property of the Borrower and its
Subsidiaries previously leased, sold or disposed of as permitted by this clause
(D) during any fiscal year of the Borrower, does not exceed 5% of Consolidated
Total Assets (as Consolidated Total Assets shall be determined as of the last
day of the fiscal year immediately preceding the fiscal year in which the
applicable sale, transfer, lease or disposition is occurring);
 
(v)          the Borrower may consummate the International Transaction;
 
(vi)         the SMA Sale and Liquidation; and
 
(vii)        any Subsidiary that is not a Loan Party may liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the Borrower and the assets of such Subsidiary are
transferred to a Subsidiary as part of such liquidation or dissolution.
 
 
41

--------------------------------------------------------------------------------

 
 
(b)          The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.
 
(c)          The Borrower will not, nor will it permit any of its Subsidiaries
to, change its fiscal year from the basis in effect on the Effective
Date.  Schedule 6.03 sets forth the dates on which the Borrower’s fiscal
quarters and fiscal years shall end during the term of this Agreement.
 
SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any Person or any
assets of any other Person constituting a business unit, except:
 
(a)          Permitted Investments;
 
(b)          Permitted Acquisitions;
 
(c)          investments by the Borrower and its Subsidiaries existing on the
date hereof in the capital stock of its Subsidiaries, and investments, loans,
advances, or guarantees made by Loan Parties to or in respect of Subsidiaries
that are not Loan Parties as set forth in Schedule 6.04(c);
 
(d)          investments, loans or advances made by the Borrower in or to any
Subsidiary, or any guaranty of Indebtedness of such Subsidiary, and made by any
Subsidiary in or to the Borrower or any other Subsidiary (including any guaranty
by such Subsidiary); provided that the aggregate amount of investments, loans,
advances, guarantees or capital contributions made by Loan Parties to or in
respect of Subsidiaries that are not Loan Parties shall not exceed the aggregate
amount set forth in Schedule 6.04(c) for those investments, loans, advances and
guarantees in effect as of the Effective Date, plus $11,000,000 (with accrued
and unpaid interest being excluded from such determination); provided however
that (i) for a single period of six consecutive months during the term of this
Agreement selected by Borrower (such period the “Additional Investment Period”),
such $11,000,000 limitation shall be increased to $22,000,000 (such increase,
the “Additional Investment Amount”), it being understood and agreed that after
the Additional Investment Period, the aggregate outstanding amount of
investments, loans or advances made by the Borrower pursuant to this clause (d)
shall not exceed the aggregate amount set forth in Schedule 6.04(c) for those
investments, loans, advances and guarantees in effect as of the Effective Date,
plus $11,000,000 and (ii) the Additional Investment Amount shall be used solely
in connection with an International Transaction;
 
 
42

--------------------------------------------------------------------------------

 
 
(e)          Guarantees constituting Indebtedness permitted by Section 6.01;
 
(f)           investments consisting of (x) loans and advances to employees of
the Borrower or its Subsidiaries for reasonable travel, relocation and business
expenses in the ordinary course of business, (y) accounts receivable of the
Borrower or any Subsidiary thereof created or acquired in the ordinary course of
business and related to non-Affiliates, and (z) prepaid expenses of the Borrower
or its Subsidiaries incurred in the ordinary course of business;
 
(g)          investments (including those constituting Indebtedness) of the
Borrower or any Subsidiary thereof received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligation of, and other disputes with, customers and suppliers arising in the
ordinary course of business;
 
(h)          investments under Swap Agreements permitted under Section 6.05;
 
(i)           investments in connection with the International Transaction; and
 
(j)           any other investment, loan or advance (other than acquisitions) so
long as (1) no Default or Event of Default is then outstanding or would result
therefrom and (2) the aggregate amount of all such investments, loans and
advances does not exceed $5,500,000 at any time outstanding during the term of
this Agreement.
 
SECTION 6.05.  Swap Agreements.  Other than those Swap Agreements identified on
Schedule 6.05 and in effect as of the Effective Date, the Borrower will not, and
will not permit any of its Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.
 
SECTION 6.06.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate, (c) any Restricted Payment permitted by
Section 6.07, (d) any Indebtedness permitted by Section 6.01, (e) any Permitted
Investment, (f) the payment by the Borrower of reasonable and customary fees to
members of its board of directors and the ordinary course payment and provision
of compensation and benefits to its directors and officers relating to their
service or employment, and (g) the International Transaction.
 
 
43

--------------------------------------------------------------------------------

 
 
SECTION 6.07.  Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries and (d) the Borrower and its Subsidiaries may make any other
Restricted Payment so long as (1) no Default or Event of Default has occurred
and is continuing prior to making such Restricted Payment or would arise after
giving effect (including giving effect on a Pro Forma Basis) thereto, (2) the
Leverage Ratio, after giving effect to such Restricted Payment on a Pro Forma
Basis, does not exceed 1.925 to 1.00, and (3) the aggregate amount of Restricted
Payments made under this clause (d) shall not exceed 55% of Consolidated Net
Income for the period (taken as one accounting period) from the beginning of the
first fiscal quarter commencing after the Effective Date to the end of the
Borrower’s most recently ended fiscal quarter for which the Borrower has
delivered financial statements and compliance certificates as required by
Sections 5.01(a), (b) and (c), as applicable.
 
SECTION 6.08.  Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to holders of its Equity Interests or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (iii) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (iv) clause (a) and (b) of the foregoing shall not apply
to encumbrances or restrictions existing under or by reason of a Senior Debt
Document.
 
SECTION 6.09.  Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents.  The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents.  Furthermore, the Borrower will
not, and will not permit any Subsidiary to, amend the Subordinated Indebtedness
Documents  or any document, agreement or instrument evidencing any Indebtedness
incurred pursuant to the Subordinated Indebtedness Documents (or any
replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued where such amendment, modification or
supplement provides for the following or which has any of the following effects:
 
(a)          increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;
 
(b)          shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;
 
(c)          shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;
 
(d)          increases the rate of interest accruing on such Indebtedness;
 
(e)          provides for the payment of additional fees or increases existing
fees;
 
 
44

--------------------------------------------------------------------------------

 
 
(f)           amends or modifies any financial or negative covenant (or covenant
which prohibits or restricts the Borrower or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Borrower or such Subsidiary or which is otherwise materially
adverse to the Borrower, any Subsidiary and/or the Lenders or, in the case of
any such covenant, which places material additional restrictions on the Borrower
or such Subsidiary or which requires the Borrower or such Subsidiary to comply
with more restrictive financial ratios or which requires the Borrower to better
its financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or
 
(g)          amends, modifies or adds any affirmative covenant in a manner which
(i) when taken as a whole, is materially adverse to the Borrower, any Subsidiary
and/or the Lenders or (ii) is more onerous than the existing applicable covenant
in the Subordinated Indebtedness Documents or the applicable covenant in this
Agreement.
 
SECTION 6.10.  Financial Covenants.

 
(a)           Maximum Leverage Ratio.   The Borrower will not permit the ratio
(the “Leverage Ratio”), determined as of the end of each of the fiscal quarters
occurring during the periods set forth below of (i) Consolidated Total Funded
Indebtedness to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Borrower and its Subsidiaries on a consolidated basis, to be greater than
the following:
 
Period
 
Ratio
Effective Date through and including June 30, 2012
 
5.23 to 1.00
July 1, 2012 through and including September 29, 2012
 
4.95 to 1.00
September 30, 2012 through and including March 30, 2013
 
4.40 to 1.00
March 31, 2013 through and including June 29, 2013
 
4.13 to 1.00
June 30, 2013 through and including September 28, 2013
 
3.85 to 1.00
September 29, 2013 and thereafter
 
3.58 to 1.00



(b)           Minimum Fixed Charge Coverage Ratio.  The Borrower will not permit
the Fixed Charge Coverage Ratio, determined as of the end of each of the fiscal
quarters occurring during the periods set forth below for the period of four (4)
consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Subsidiaries on a consolidated basis, to be
less than the following:
 
Period
 
Ratio
Effective Date through and including June 29, 2013
 
1.04 to 1.00
June 30, 2013 through and including September 28, 2013
 
1.08 to 1.00
September 29, 2013 and thereafter
 
1.13 to 1.00



 
45

--------------------------------------------------------------------------------

 

SECTION 6.01.  Anti-Layering.  (a)  No Credit Party shall create, incur, assume,
permit to exist or otherwise become or remain directly or indirectly liable with
respect to any Senior Indebtedness (i) that is junior, in right or manner of
payment or otherwise, to any other Senior Indebtedness or (ii) that is secured
by a Lien that is junior in any respect to any other Lien securing Senior
Indebtedness. (b) No Credit Party will directly or indirectly create, incur,
assume, permit to exist or otherwise become or remain directly or indirectly
liable for any Indebtedness that is subordinate in right of payment to the
Senior Indebtedness and senior in right of payment to the Obligations, and all
unsecured Indebtedness for borrowed money incurred by a Loan Party shall be
either subordinated in right of payment to Senior Indebtedness on terms
substantially identical to those in the Subordination Agreement or subordinated
in right of payment to the Obligations.  (c) The Loan Parties shall not permit
any Senior Indebtedness to be held, purchased or acquired by any Loan Party or
any Affiliate of a Loan Party, except pursuant to a Senior Debt Purchase.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)          the Borrower shall fail to pay any principal of any Loan, when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
 
(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;
 
(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
 
(d)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s existence), 5.08 or 5.09 or in Article VI;
 
(e)          the Borrower or any Subsidiary Guarantor, as applicable, shall fail
to observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from a Lender to the Borrower;
 
(f)           the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness or Senior Indebtedness, when and as the same shall become
due and payable (subject to any applicable grace or cure period under the
agreements, documents or instruments evidencing such Material Indebtedness or,
with respect to any Senior Indebtedness, a 30-day cure period);
 
 
46

--------------------------------------------------------------------------------

 
 
(g)          any event or condition occurs, (i) that results in any Material
Indebtedness or Senior Indebtedness being declared due and payable prior to its
scheduled maturity or (ii) that enables or permits (with or without the giving
of notice, the lapse of time or both) the holder or holders of any Material
Indebtedness (excluding any Senior Indebtedness) or any trustee or agent on its
or their behalf to cause any Material Indebtedness (excluding any Senior
Indebtedness) to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
 
(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;
 
(i)           the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
 
(j)           the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(k)          one or more judgments for the payment of money (other than a money
judgment covered by insurance as to which the applicable nationally recognized
insurance company has not disclaimed or reserved the right to disclaim coverage)
in an aggregate amount in excess of $5,500,000 shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment; provided, that the Borrower or the
applicable Subsidiary shall have 30 days to cause the release of any Lien
resulting from a judgment prior to the attachment of such Lien resulting in an
Event of Default hereunder;
 
 
47

--------------------------------------------------------------------------------

 
 
(l)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
 
(m)         [Reserved];
 
(n)          the occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided; or
 
(o)          any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or the
Borrower or any Subsidiary shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms).
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Required Lenders may by notice to the
Borrower, take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Obligations of the Borrower
accrued hereunder and under the other Loan Documents, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clauses (h) or (i) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.  Upon
the occurrence and during the continuance of an Event of Default, the Lenders
may exercise any rights and remedies provided to the Lenders under the Loan
Documents or at law or equity.
 
 
48

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
[Reserved].
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.  Notices.  i)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i)           if to the Borrower, to it at Symmetry Medical Inc., 3724 North
State Road 15, Warsaw, IN 46582, Attention of Fred Hite, Chief Financial Officer
(Telecopy No. (574) 267-4551; Telephone No. (574) 371-2218), with copies to
Symmetry Medical Inc., 3724 North State Road 15, Warsaw, IN 46582, Attention
General Counsel (Telecopy Number (260) 483-3890; Telephone Number (574)
371-2266) and to Symmetry Medical Inc., 3724 North State Road 15, Warsaw, IN
46582, Attention General Counsel (Telecopy Number: (574) 267-4551; Telephone
Number: (574) 268-2252);
 
(ii)          if to any Lender, to it at its address (or telecopy number) set
forth in Schedule 2.01.
 
(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Required Lenders; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Required Lenders
and the applicable Lender.  The Lenders or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
(c)          Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
SECTION 9.02.  Waivers; Amendments.
 
(a)          No failure or delay by any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Lenders may have had notice or knowledge of
such Default at the time.
 
 
49

--------------------------------------------------------------------------------

 
 
(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or reduce
the rate of interest thereon (other than the waiver of default interest), or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone the scheduled date of payment of the
principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(a) or
(b) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, or (vi)
release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty without the written consent of each
Lender.
 
(c)          Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders and the Borrower (x) to add one or more credit facilities
to this Agreement and to permit extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.
 
(d)          If, in connection with any proposed amendment, waiver or
consent  requiring the consent of “each Lender” or “each Lender directly
affected thereby,” the consent of the Required Lenders is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Required Lenders shall agree, as
of such date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, and (2) an amount, if any, equal to the payment which would have
been due to such Lender on the day of such replacement under Section 2.11 had
the Loans of such Non-Consenting Lender been prepaid on such date rather than
sold to the replacement.
 
 
50

--------------------------------------------------------------------------------

 
 
(e)          Notwithstanding anything to the contrary herein the Lenders may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.
 
(a)          The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Lenders and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Lenders, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out-of-pocket expenses incurred by any Lender,
including the fees, charges and disbursements of any counsel for any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans.
 
(b)          The Borrower shall indemnify each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.  This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
 
(c)          [Reserved].
 
 
51

--------------------------------------------------------------------------------

 
 
(d)          To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions or any Loan or the use of the proceeds thereof.
 
(e)          All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
 
SECTION 9.04.  Successors and Assigns.
 
(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby,  Participants (to the extent
provided in paragraph (b) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)          Subject to the conditions set forth in paragraph (b) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
 
(i)           the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Lenders within five (5) Business Days after having received notice
thereof);  provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and
 
(ii)           the Required Lenders.
 
(c)          Assignments shall be subject to the following additional
conditions:
 
(i)           except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Lenders) shall not be less than $5,000,000 unless each of the Borrower and the
Required Lenders otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
 
 
52

--------------------------------------------------------------------------------

 
 
(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
 
(iii)           the parties to each assignment shall execute and deliver to the
Lenders and the Borrower an Assignment and Assumption;
 
(iv)           the assignee, if it shall not be a Lender, shall deliver to the
Lenders and the Borrower an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
 
(v)           without the prior written consent of the Required Lenders, no
assignment shall be made (1) to a prospective assignee that bears a relationship
to the Borrower described in Section 108(e)(4) of the Code or (2) any Person
holding Senior Indebtedness or Subordinated Indebtedness or any of such Person’s
Affiliates.
 
For the purposes of this Section 9.04(b)(i), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(i)           Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
 
53

--------------------------------------------------------------------------------

 
 
(ii)           The Borrower shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive, and
the Borrower and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
 
(iii)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and any written consent to such assignment required by paragraph (b)
of this Section, the Borrowers shall accept such Assignment and Assumption and
record the information contained therein in the Register.  No assignment shall
be effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
 
Any Lender may, without the consent of the Borrower or any other Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; (C) the Borrower and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement; and
(D) without the prior written consent of the Required Lenders, no participation
shall be sold to a prospective participant that bears a relationship to the
Borrower described in Section 108(e)(4) of the Code.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15 and 2.17 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant (A) shall be subject to the
requirements and limitations therein, including the requirements under Section
2.17(f) (it being understood that the documentation required under Section
2.17(f) shall be delivered to the participating Lender); (B) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (C) shall not be entitled to receive
any greater payment under Sections 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(d) as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  No Lender shall have any obligation
to disclose all or any portion of any Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any Loans or other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Loan or other obligation is in registered form under Section 5f.103-1(c) of
the U.S. Treasury Regulations.
 
 
54

--------------------------------------------------------------------------------

 
 
(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Lenders may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid and so long as
the Commitments have not expired or terminated.  The provisions of Sections
2.15, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any other Loan Document or any provision
hereof or thereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Lenders constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Lenders and when the Lenders shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
SECTION 9.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower or any Subsidiary Guarantor against any of
and all of the Obligations held by such Lender, irrespective of whether or not
such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
 
55

--------------------------------------------------------------------------------

 
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of
Process.    This Agreement shall be construed in accordance with and governed by
the law of the State of Indiana.
 
(a)          The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the State and Federal
courts sitting in Indianapolis, Indiana, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Indiana State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the Lenders may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.
 
(b)          The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(c)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
 
56

--------------------------------------------------------------------------------

 
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.  Confidentiality.  Each of the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii)  any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Lenders on a nonconfidential basis from a source other than the
Borrower.  For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Lenders on a nonconfidential basis
prior to disclosure by the Borrower.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
SECTION 9.13.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.
 
SECTION 9.14.  [Reserved].
 
SECTION 9.15.  Releases of Subsidiary Guarantors.  (a)  A Subsidiary Guarantor
shall automatically be released from its obligations under the Subsidiary
Guaranty upon the consummation of any transaction permitted by this Agreement as
a result of which such Subsidiary Guarantor ceases to be a Subsidiary; provided
that, if so required by this Agreement, the Required Lenders shall have
consented to such transaction and the terms of such consent shall not have
provided otherwise.  In connection with any termination or release pursuant to
this Section, the Lenders shall execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release.  Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Lenders.
 
(b)    At such time as the principal and interest on the Loans, the fees,
expenses and other amounts payable under the Loan Documents and the other
Obligations (other than Obligations expressly stated to survive such payment and
termination) shall have been paid in full, the Commitments shall have been
terminated, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.
 
 
57

--------------------------------------------------------------------------------

 
SECTION 9.16.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest hereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.17.  Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock for the repayment of the Borrowings provided for
herein.  Anything contained in this Agreement to the contrary notwithstanding,
none of the Lenders shall be obligated to extend credit to the Borrower in
violation of any Requirement of Law.
 
SECTION 9.18.  Disclosure.  The Borrower and each Lender hereby acknowledges and
agrees that the Lenders and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Borrower, its Subsidiaries and their respective Affiliates.
 
SECTION 9.19.  Subordination of Intercompany Indebtedness.  The Borrower agrees
that any and all claims of the Borrower against any Subsidiary Guarantor with
respect to any “Intercompany Indebtedness” (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Obligations,
or against any of its property shall be subordinate and subject in right of
payment to the prior payment, in full and in cash, of all Obligations; provided
that, and not in contravention of the foregoing, so long as no Event of Default
has occurred and is continuing, the Borrower may make loans to and receive
payments in the ordinary course with respect to such Intercompany Indebtedness
from each such guarantor, including, the Subsidiary Guarantors, to the extent
permitted by the terms of this Agreement and the other Loan
Documents.  Notwithstanding any right of the Borrower to ask, demand, sue for,
take or receive any payment from any guarantor, including the Subsidiary
Guarantors, all rights, liens and security interests of the Borrower, whether
now or hereafter arising and howsoever existing, in any assets of any such
guarantor shall be and are subordinated to the rights of the Lenders in those
assets.  The Borrower shall not have any right to possession of any such asset
or to foreclose upon any such asset, whether by judicial action or otherwise,
unless and until all of the Obligations shall have been fully paid and satisfied
(in cash) and all financing arrangements pursuant to any Loan Document among the
Borrower and the Lenders have been terminated.  If all or any part of the assets
of any such guarantor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such guarantor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any such guarantor is
dissolved or if substantially all of the assets of any such guarantor are sold,
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any Indebtedness of any guarantor, including
the Subsidiary Guarantors, to the Borrower (“Intercompany Indebtedness”) shall
be paid or delivered directly to the Lenders for application on any of the
Obligations, due or to become due, until such Obligations shall have first been
fully paid and satisfied (in cash).  Should any payment, distribution, security
or instrument or proceeds thereof be received by the Borrower upon or with
respect to the Intercompany Indebtedness after an Insolvency Event prior to the
satisfaction of all of the Obligations and the termination of all financing
arrangements pursuant to any Loan Document among the Borrower and the Lenders,
the Borrower shall receive and hold the same in trust, as trustee, for the
benefit of the Lenders and shall forthwith deliver the same to the Required
Lenders, for the benefit of the Lenders, in precisely the form received (except
for the endorsement or assignment of the Borrower where necessary), for
application to any of the Obligations, due or not due and, until so delivered,
the same shall be held in trust by the Borrower as the property of the
Lenders.  If the Borrower fails to make any such endorsement or assignment to
any Lender or any of its officers or employees are irrevocably authorized to
make the same.  The Borrower agrees that until the Obligations have been paid in
full (in cash) and satisfied and all financing arrangements pursuant to any Loan
Document among the Borrower and Lenders have been terminated, the Borrower will
not assign or transfer to any Person (other than the Lenders) any claim the
Borrower has or may have against any guarantor, including the Subsidiary
Guarantors.
 
 
58

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
SYMMETRY MEDICAL INC.,
 
as the Borrower
       
By
/s/Thomas J. Sullivan
   
Name:  Thomas J. Sullivan
   
Title:   President and Chief Executive Officer
      GSO / Blackstone Debt Funds Management LLC        
By
/s/Marisa J. Beeney
   
Name:  Marisa J. Beeney
   
Title:   Authorized Signatory
       
JPM MEZZANINE CAPITAL, LLC
       
By
/s/Olof Bergqvist
   
Name:  Olof Bergqvist
   
Title:   Executive Director

 
 
59

--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULES
TO
SENIOR SUBORDINATED CREDIT AGREEMENT
BY AND BETWEEN
SYMMETRY MEDICAL INC.
AND
THE LENDERS FROM TIME TO TIME PARTY THERETO
 
LIST OF SCHEDULES
 
Schedule 1.01
 
Permitted Encumbrances
Schedule 2.01
 
Commitments
Schedule 3.01
 
Subsidiaries
Schedule 3.17
 
Insurance
Schedule 6.01
 
Existing Indebtedness
Schedule 6.02
 
Existing Liens
Schedule 6.04(c)
 
Fiscal Quarters/Fiscal Years
Schedule 6.05
 
Swap Agreements

 
SCHEDULE 1.01
 
PERMITTED ENCUMBRANCES
 
The Symmetry UK Facility is secured by all assets of Symmetry Medical Sheffield,
Ltd.
 
All liens existing as of the date of the Agreement and permitted by the Senior
Credit Agreement.
 
SCHEDULE 2.01
 
COMMITMENTS
 
LENDER
 
COMMITMENT
 
GSO / Blackstone Debt Funds Management LLC
  $ 32,500,000  
JPM Mezzanine Capital, LLC
  $ 32,500,000  
AGGREGATE COMMITMENT
  $ 65,000,000  

 
 
60

--------------------------------------------------------------------------------

 

SCHEDULE 3.01
SUBSIDIARIES
 

   
State/Country
 
Stock/Equity
SUBSIDIARY GUARANTORS
 
Incorporated
 
Interests
         
Symmetry Medical International, Inc.
 
DE
 
100% owned by SMI
         
Symmetry Medical Manufacturing, Inc. (f/k/a Mettis Group Inc.)
 
DE
 
100% owned by SMI
         
Specialty Surgical Instrumentation, Inc.
 
TN
 
100% owned by SMI
         
Symmetry Medical SSI Real Estate, LLC
 
TN
 
100% owned by SMI
         
SMA Real Estate, LLC
 
ME
 
100% owned by Symmetry Medical Manufacturing, Inc.
         
Symmetry New Bedford Real Estate, LLC
 
DE
 
100% owned by Symmetry Medical Manufacturing, Inc.
         
Olson Medical, LLC
 
DE
 
100% owned by Symmetry Medical Manufacturing, Inc.
         
OTHER SUBSIDIARIES
                 
Poly-Vac France S.A.R.L.
 
France
 
100% owned by Symmetry Medical International, Inc.
         
Symmetry Medical Poly-Vac S.A.S.
 
France
 
100% owned by Poly-Vac France S.A.R.L.
         
Symmetry Medical Cheltenham Limited
 
England
 
100% owned by Symmetry Medical International, Inc.
         
Symmetry Medical Sheffield, Ltd.
 
England
 
100% owned by Symmetry Medical International, Inc.
         
Symmetry Medical Ireland, Ltd.
 
Ireland
 
100% owned by Symmetry Medical International, Inc.
         
Whedon, Limited
 
England
 
100% owned by Symmetry Medical Sheffield, Ltd.
         
Clamonta, Limited
 
England
 
100% owned by Whedon, Limited
         
Symmetry Medical Switzerland SA
 
Switzerland
 
100% owned by Symmetry Medical Manufacturing, Inc.
         
Symmetry Medical Malaysia, SDN
 
Malaysia
 
100% owned by Symmetry Medical International, Inc.
         
Introfocus, Limited
 
England
 
100% owned by Clamonta, Limited

 
 
61

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.17
INSURANCE


The following levels of insurance are applicable to Symmetry Medical, Inc. and
all subsidiaries except as noted below.
 
Program Term
 
2011-2012
     
Products Liability
 
$389,916
Policy #
 
3579-76-97
Limit
 
$10M
Sales
 
370,024,634
Average Rate per $1,000 sales
 
1.054
Retention
 
$250k
Carrier
 
Chubb
1st Excess Products Liability
 
$187,549
Policy #
 
Policy #
Limit
 
$10M
Sales
 
370,024,634
Average Rate per $,1000 sales
 
0.507
Retention
 
N/A
Carrier
 
Carrier
Combined Rate
 
1.5606
2nd Excess Products Liability
   
Policy #
 
2nd Excess combined with 1st
Limit
   
Sales
   
Average Rate per $,1000 sales
   
Retention
   
Carrier
   
Product Recall
   
Policy #
 
N/A
Limit
   
Carrier
  
 

 
 
62

--------------------------------------------------------------------------------

 


Program Term
 
2011-2012
     
Errors & Omission
 
$58,938
Policy #
 
Policy #
Limit
 
$2M
Sales
 
$370,024,634
Average Rate per $1000 sales
 
0.159
Retention
 
100k
Carrier
 
Chubb
Property
 
$238,938
Engineering Inspection Fee
 
$7,000
Policy #
 
CLP3011880
Limit
 
$100M
TIV
 
$384,763,640
TRIA
 
n/a
Average Rate per $100 TIV
 
0.062
Retention
 
48 Hrs $100k
Carrier
 
Allianz
Boiler & Machinery
   
Policy #
 
Included in
Limit
 
Property
TIV
   
Average Rate per $100 TIV
   
Retention
   
Carrier
 
Allianz
BI - Vendors & Customers
   
Policy #
 
N/A
Limit
   
Carrier
   
General Liability
 
$22,463
Policy #
   
Limit
 
$2M
TRIA
 
n/a
EBL
   
Sales
 
239,236,000
Average Rate per $1,000 sales
 
0.009389473
Retention
 
$1,000
Carrier
 
Travelers
Automobile
 
$33,569
Policy #
 
Policy #
Limit
 
$1M
Number of units
 
37
Average Rate per unit
 
$907
Retention
 
Retention
Carrier
 
Travelers
Umbrella
 
$14,250
Policy #
   
Limit
 
$10M
Sales
 
$239,236,000
Average Rate per $1,000 sales
 
0.00596
Retention
 
N/A
Carrier
  
Carrier

 
 
63

--------------------------------------------------------------------------------

 


Program Term
 
2011-2012
     
Ocean/Air Cargo-Marine
 
$28,996
Policy #
 
Policy #
Limit
 
$1M
Estimated Values Shipped
 
443,766,838
Rate per $100 Insured
 
0.00653
Retention
 
Retention
Carrier
 
St. Paul Fire
Foreign Liability
 
$20,235
Policy #
 
Policy #
Limit
 
$1M
# of  Manufacturing Plants
 
6
Owned/Leased  Autos
 
20
Local Headcount
 
734
Number of Trips
 
363
Retention
 
N/A
Carrier
 
ACE
Employment Practices
 
$40,150
Policy #
 
Policy #
Limit
 
$5M
Employee Count
 
2,693 FT
   
197 PT
Copay
 
N/A
Retention -Non Class
 
$100k
Retention – Class
 
Retention - Class
Carrier
 
Travelers
Business Travel
 
$2,326
Policy #
 
Policy #
Limit
 
Various
Carrier
 
Chubb
Kidnap & Ransom
   
Policy #
 
No separate cov
Limit
   
Carrier
         
Crime
 
Crime
Policy #
 
Policy #
Limit
 
$1M
     
Retention
 
Retention
   
0
Fiduciary Liability
 
$13,000
Policy #
 
Policy #
Limit
 
$5M
     
Retention
 
Retention
 
  
0

 
 
64

--------------------------------------------------------------------------------

 


Program Term
 
2011-2012
     
D&O Primary
 
$165,000
Policy #
 
Policy #
Limit
 
$10M
Retention
 
$500,000 B & C Side
   
Added Elite Endorsement
   
Great American
D&O Excess Layer 1
 
$57,000
Policy #
 
Policy #
Limit
 
$5M
Retention
 
N/A
   
Allied World
D&O Excess Layer 2
 
$47,515
Policy #
 
CUG34671
Limit
 
$5M
Retention
 
N/A
   
0
D&O Excess Side A Only
 
D&O Excess Side A Only
Policy #
 
DXOG25591847 003
Limit
 
$10M
Retention
 
N/A
   
ACE
International D&O
   
Policy #
 
N/A
Limit
   
Retention
         
D&O Investigative Edge
   
Policy #
 
N/A
Limit
   
Retention
         
Workers' Comp US except SLP
 
$568,284
Policy #
   
Payroll
 
                84,771,199
Retention
 
Retention
Letter of Credit
 
Letter of Credit
Loss conversion factor
 
Loss conversion factor
Maximum cost
 
Maximum cost
Rate per Payroll $
 
                     0.00670
   
Travelers
Workers' Comp SLP
   
Policy #
   
Payroll
   
Retention
     
  
Calendar 2012

 
 
65

--------------------------------------------------------------------------------

 


Program Term
 
2011-2012
     
Buildings, Contents, Stock & Business Interruption
Policy #
 
Included In US
Total sum insured
   
Average Rate
   
Retention
   
Business Interruption term
   
Carrier
         
Computer
 
£1,260
Policy #
 
10-COS-00000001234
Limit
 
Sheffield £445,000
   
Clamonta £32,000
   
Cheltenham £80,000
   
Ireland €21,000
New Replacement Value
   
Average Rate
 
#DIV/0!
Carrier
 
Maven Underwriters
Employers' Liability SSM
 
£52,500
Policy #
   
Limit
 
Limit
Clerical Wages
 
£3,923,000
All Others Wages
 
£7,177,000
TOTAL
 
£11,100,000
Retention
 
Nil
Average Rate
 
0.47%
Eligible for Claims Bonus
 
No
Carrier
 
Carrier
Employers' Liability Symmetry Cheltenham
Policy #
 
Included in SSM
Limit
   
Clerical Wages
   
All Others Wages
   
TOTAL
   
Retention
   
Average Rate
   
Carrier
   
Employers' Liability
 
€17,000
Symmetry Everest
   
Ireland Ltd
   
Policy #
   
Limit
 
Limit
Clerical Wages
 
€ 905,800
All Others Wages
 
€ 2,266,000
TOTAL
 
€ 3,171,800
Retention
 
Nil
Average Rate
 
0.54%
Carrier
  
Carrier

 
 
66

--------------------------------------------------------------------------------

 


Program Term
 
2011-2012
     
Excess  Employers' Liab
 
Excess  Employers' Liab
Policy #
   
Limit
 
Limit
Carrier
 
Carrier
Primary Public(General)
   
Policy #
   
Limit
   
Sales
   
Average Rate per %
   
Carrier
   
Motor (Automobile) UK
 
£7,532
Policy #
   
Number of units
 
14
Average Rate per unit
 
£538
Retention
 
Nil
Low claims rebate
 
Included
Carrier
 
Carrier
Motor (Automobile) Ireland
 
€ 3,600
Policy #
 
09/DNSFR3636549
Number of units
 
2
Average Rate per unit
 
€1800
Carrier
 
Allianz
Aviation Products Liability
 
£60,000
Policy #
   
Limit
 
Limit
US sales – USD
 
$6,000,000
US sales – GBP
   
UK sales – GBP
 
£10,500,000
UK & US sales combined - GBP
 
£14,136,364
Average Rate
 
               0.0042
Retention
 
Nil
Carrier
 
Chartis
Personal Accident/Travel
 
£784
Policy #
   
Limit
 
Various
Total Number of Trips
   
Average charge per trip
   
Carrier
 
Aon Protect (ACE)
Hired in Plant
 
£415
Policy #
 
Policy #
Limit
 
Limit
Annual Hiring Charges
   
Average Rate
 
#DIV/0!
Carrier
 
Carrier
Machinery Movement
 
£0
Policy #
 
Eliminated

 
 
67

--------------------------------------------------------------------------------

 


Program Term
 
2011-2012
     
Limit
   
Machinery Annual Value
   
Average Rated
   
Carrier
   
Marine
   
Policy #
 
Incorporated into the global arrangements
Limit
   
Total Estimated sendings
   
Average Rate
   
Carrier
   
Engineering Inspection
 
£6,524
Policy #
 
Policy #
Limit - Sudden & Unforseen Damage
 
£501
Limit – Fragmentation
 
£101
   
SSM, SCI & CLA
Carrier
 
Carrier
AON Europe Fee
  
£36,600



SCHEDULE 6.01
EXISTING INDEBTEDNESS


Symmetry Entity
 
Lender
 
Description
 
Amount
 
Origination
Date
 
Expiration
Date
 
Symmetry Medical Malaysia Sdn Bhd
 
HSBC Bank Malaysia Berhad
 
Revolving loan - working capital requirements
  $ 7,900,000  
4/30/2010
 
June 2012
 
Symmetry Medical Malaysia Sdn Bhd
 
HSBC Bank Malaysia Berhad
 
Gurantee Line - for issuance of security deposit/ tender/ performance bonds and
other guarantee requirements related to business
  RM 300,000  
4/30/2010
 
June 2012
 
Symmetry Medical Sheffield, Ltd.
 
HSBC Asset Finance (UK) Ltd.
 
Local currency line of credit
  £ 1,200,000  
3/25/2010
 
Feb. 2012
 
Symmetry Medical Sheffield, Ltd.
 
HSBC Asset Finance (UK) Ltd.
 
24 month asset based term note
  £ 1,800,000  
3/25/2010
 
Feb. 2012
 

 
 
68

--------------------------------------------------------------------------------

 

SCHEDULE 6.02
EXISTING LIENS


DEBTOR: SYMMETRY MEDICAL INC.
 
SECURED PARTY
 
DATE FILED
 
FILE NO.
 
COLLATERAL
IOS CAPITAL
 
12/02/2006
 
64195483
 
Specific leased equipment
GARNISHMENT ORDER ENTERED IN CASE NO. 43D03-1005-SC-01136, CREDIT CONTROL LLC,
PLAINTIFF VS. ANGELIE D. WARREN AND SYMMETRY MEDICAL – OTHY, DEFENDANTS
  
 
  
 
  
 

 
DEBTOR: SYMMETRY MEDICAL USA INC.
 
SECURED PARTY
 
DATE FILED
 
FILE NO.
 
COLLATERAL
FIFTH THIRD BANK, INDIANA (CENTRAL)
 
12/27/2002 and continued on 12/11/2007
 
30128440
 
Specific equipment
FIFTH THIRD BANK, INDIANA (CENTRAL)
 
12/27/2002 and continued on 12/11/2007
 
30128465
 
Specific equipment
FIFTH THIRD BANK
 
03/27/2003 and continued on 11/05/2007
 
30856370
 
Specific leased equipment
FIFTH THIRD BANK, INDIANA (CENTRAL)
 
07/03/2003 and continued on 01/07/2008
 
31940413
 
Specific leased equipment
FIFTH THIRD BANK, INDIANA (CENTRAL)
 
07/03/2003 and continued on 01/07/2008
 
31940470
 
Specific leased equipment
FIFTH THIRD BANK, INDIANA (CENTRAL)
 
07/03/2003 and continued on 01/07/2008
 
31940611
 
Specific leased equipment
FIFTH THIRD BANK, INDIANA (CENTRAL)
 
07/03/2003 and continued on 01/03/2008
 
31940728
 
Specific leased equipment
FIFTH THIRD BANK, INDIANA (CENTRAL)
 
04/07/2004 and continued on 10/17/2008
 
41139015
 
Specific leased equipment
FIFTH THIRD BANK, (CENTRAL INDIANA)
 
08/05/2004 and continued on 02/11/2009
 
42195537
 
Specific leased equipment
FIFTH THIRD BANK, (CENTRAL INDIANA)
 
08/05/2004 and continued on 02/11/2009
 
42195560
 
Specific leased equipment
FIFTH THIRD BANK, (CENTRAL INDIANA)
 
10/07/2004 and continued on 04/15/2009
 
42818484
 
Specific leased equipment
PERRY CORPORATION
 
02/26/2008
 
20080608775
 
Specific leased equipment
PERRY CORPORATION
 
11/04/2008
 
20083698485
 
Specific leased equipment
PERRY CORPORATION
 
12/01/2008
 
20083973672
 
Specific leased equipment

 
Schedule 6.02
 
 

--------------------------------------------------------------------------------

 


SECURED PARTY
 
DATE FILED
 
FILE NO.
 
COLLATERAL
PERRY CORPORATION
 
08/10/2010
 
20102785966
 
Specific leased equipment
TRUMPF INC.
 
09/16/2010
 
20103229253
 
Specific equipment
TRUMPF INC.
  
09/16/2010
  
20103229394
  
Specific equipment



DEBTOR: ULTREXX INC.
 
SECURED PARTY
 
DATE FILED
 
FILE NO.
 
COLLATERAL
FIFTH THIRD BANK, INDIANA, AN INDIANA BANKING CORPORATION
 
04/07/2004 and continued on 10/09/2008
 
200400003267630
 
Specific leased equipment
FIFTH THIRD BANK, (CENTRAL INDIANA)
 
07/07/2004 and continued on 01/07/2009
 
200400006421190
 
Specific leased equipment
FIFTH THIRD BANK, (CENTRAL INDIANA)
  
11/17/2004 and continued on 05/22/2009
  
200400010794815
  
Specific leased equipment

 
DEBTOR: SPECIALTY SURGICAL INSTRUMENTATION, INC.
 
SECURED PARTY
 
DATE FILED
 
FILE NO.
 
COLLATERAL
DELL FINANCIAL SERVICES LP
  
01/31/2008
  
108011919
  
Specific equipment

 
DEBTOR: SYMMETRY MEDICAL NEW BEDFORD, LLC
 
SECURED PARTY
 
DATE FILED
 
FILE NO.
 
COLLATERAL
LEASING TECHNOLOGIES INTERNATIONAL, INC.
  
03/04/2009
  
20090689403
  
Specific leased equipment

 
DEBTOR: OTHY
 
SECURED PARTY
 
DATE FILED
 
FILE NO.
 
COLLATERAL
U.S. BANCORP EQUIPMENT FINANCE, INC.
  
12/28/2000 and continued on 08/25/2005
  
3033438
  
Specific equipment



Liens existing as of the date of this Agreement and permitted pursuant to the
Senior Credit Agreement.
 
Schedule 6.02
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.04(c)
FISCAL QUARTERS/FISCAL YEARS
2011-2015 Fiscal Quarter End Dates


2011
Q1
4/2/2011
Q2
7/2/2011
Q3
10/1/2011
Q4
12/31/2011
   
2012
Q1
3/31/2012
Q2
6/30/2012
Q3
9/29/2012
Q4
12/29/2012
   
2013
Q1
3/30/2013
Q2
6/29/2013
Q3
9/28/2013
Q4
12/28/2013
   
2014
Q1
3/29/2014
Q2
6/28/2014
Q3
10/4/2014
Q4
1/3/2015
   
2015
Q1
4/4/2015
Q2
7/4/2015
Q3
10/3/2015
Q4
1/2/2016

 
SCHEDULE 6.05
SWAP AGREEMENTS
 
None.
 
 
 

--------------------------------------------------------------------------------

 